Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT.  THE REDACTIONS ARE INDICATED WITH THREE ASTERISKS (“***”).  A
COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

 

Dated as of March 30, 2011

 

 

(1)                                  CATERPILLAR FINANCIAL SERVICES LIMITED (as
Lessor)

 

(2)                                  THOMPSON CREEK METALS COMPANY INC. (as
Lessee)

 

(3)                                  TERRANE METALS CORP. (as a Sub-lessee)

 

 

--------------------------------------------------------------------------------

 

MASTER FUNDING AND LEASE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS MASTER FUNDING AND LEASE AGREEMENT is dated as of March 30, 2011 and made
among:

 

(1)                                  CATERPILLAR FINANCIAL SERVICES LIMITED (the
“Lessor”) which expression shall include its successors and assigns, a company
incorporated under the laws of Canada and whose registered office is at 700
Dorval Drive, Suite 705, Oakville, Ontario L6K 3V3; and

 

(2)                                  THOMPSON CREEK METALS COMPANY INC. (the
“Lessee”) a company incorporated under the laws of British Columbia and whose
registered office is at 1900-355 Burrard Street, Vancouver, British Columbia,
with an office at 26 West Dry Creek Circle, Suite 810, Littleton,
Colorado 80120, U.S.A.; and

 

(3)                                  TERRANE METALS CORP. (“Terrane”), a
corporation amalgamated under the laws of British Columbia V6C 2G8, with an
office at 26 West Dry Creek Circle, Suite 810, Littleton, Colorado 80120, U.S.A.

 

IT IS AGREED that:

 

1.                                       DEFINITIONS AND INTERPRETATION

 

1.1                                 Definitions

 

In this Master Agreement the following terms shall have the meanings given
below:

 

“Abatements” shall mean any withholding, reduction, set-off, compensation,
defence, counterclaim or recoupment, no matter how designated or the reason
therefor.

 

“Acceptance Certificate” means, in relation to any Equipment, the certificate,
in the form attached to the Lease Contract as Schedule 2 relating to such
Equipment (or otherwise in such form as the Lessor may specify) given or to be
given by the Lessee to the Lessor following acceptance of the Equipment by the
Lessee; an Acceptance Certificate issued by the Lessee shall conclusively
signify acceptance by the Sub-lessee of the Equipment referred to therein.

 

“ACH” means Automated Clearing House or any equivalent electronic pre-authorized
payment network agreed by the Lessor and the Lessee as a banking network to be
used for electronic bill payment of Lease Payments, the additional charge set
forth at Section 9.4 hereof and Taxes hereunder.

 

“Acquisition Cost” means the total purchase price paid or to be paid to the
Seller for the relevant Equipment and tires and fire suppression systems with
respect to such Equipment delivered to the Lessee at the Location or otherwise,
including Taxes thereon, if applicable.

 

“Affiliate” has the meaning ascribed to it in the Canada Business Corporations
Act (Canada) (“Act”).

 

--------------------------------------------------------------------------------


 

“Arranger” means Caterpillar Financial Services Corporation, USA (“CFSC”) in
cooperation with Caterpillar Financial SARL.

 

“Associate” has the meaning ascribed to it in the Act.

 

“Available Facilities” means the Tranche A Facility in the Tranche A Facility
Amount, the Tranche B Facility in the Tranche B Facility Amount and the
Tranche C Facility Amount in the Tranche C Facility Amount, less all amounts
utilised by the Lessee under this Master Agreement by way of Acquisition Costs
under the applicable Facility.

 

“Bridging LC” means, collectively, the clean irrevocable standby letters of
credit issued to the Lessor by a bank acceptable to the Lessor, acting
reasonably, in an amount equal to five percent (5%) of the Tranche A Facility
Amount of USDTwenty Million (USD20,000,000), five percent (5%) of the Tranche B
Facility Amount of USDFifty Million (USD50,000,000) and five percent (5%) of the
Tranche C Facility Amount of USDSixty-Two Million (USD62,000,000), in all cases
commencing with the first Utilisation Notice relating to the relevant Tranche,
to be held and drawn on by the Lessor as beneficiary to satisfy the indebtedness
and liability of the Lessee in an Event of Default and to be released in full by
the Lessor to the Lessee upon the earlier of (a) the Project Completion Date in
the absence of an Event of Default hereunder and (b) the payment in full to the
Lessor of all indebtedness and liability of the Lessee hereunder.

 

“Bucyrus” means Bucyrus Canada Limited, a company incorporated under the laws of
Ontario, having a place of business in Vancouver, British Columbia, the British
Columbia distributor of Bucyrus equipment.

 

“Business Day” means any day other than a Saturday or Sunday on which banks
generally are open for business in London, England for purposes of determination
of LIBOR only, New York, New York, Toronto, Ontario and Vancouver, British
Columbia.

 

“Cash Deposit” means i) in the case of Finning Equipment, “***”; and ii) in the
case of Bucyrus Equipment, “***” prior to Bucyrus becoming a wholly-owned
subsidiary of an Affiliate of the Arranger and “***” for deliveries thereafter,
to be held by the Lessor as cash collateral until payment in full of the Price
of the Equipment to which it relates in lieu of a Deposit LC, provided that
intercreditor arrangements reasonably satisfactory to Lessor are made ensuring
Lessor’s first ranking security interest therein.

 

“COCP” means each component operating cost program agreement entered or to be
entered into in relation to any of the Equipment between the Lessee or
Sub-lessee, on the one hand, and Seller or other qualified third party
reasonably acceptable to Lessor and responsible for the ongoing repair and
replacement of material Equipment components, on the other, each with a term of
at least three (3) years following the delivery of the related Equipment and in
form and substance satisfactory to the Lessor acting reasonably.

 

“Compensating Amount” means an amount determined by the Lessor to be the net
cost, if any, incurred by the Lessor as a direct result of the prepayment of all
or a portion of a Lease in which the additional payment set forth at Section 9.4
accrues interest based on LIBOR on a date other than the expiration of the
applicable LIBOR period including,

 

--------------------------------------------------------------------------------


 

without limitation, the loss or expense sustained or incurred by the Lessor
relating to such payment based on the rate at which the Lessor can lend the
amount prepaid into the wholesale market for the balance of the applicable LIBOR
period. A certificate of the Lessor setting forth the Compensating Amount in
reasonable detail shall, absent manifest error, be conclusive evidence of the
Compensating Amount.

 

“Consolidated Interest Coverage Ratio” has the meaning ascribed to it in the
Senior Credit Agreement, all defined terms used in that definition having the
meanings ascribed thereto in the Senior Credit Agreement as well, references to
the Borrower therein being to the Lessee.

 

“Consolidated Leverage Ratio” has the meaning ascribed to it in the Senior
Credit Agreement, all defined terms used in that definition having the meanings
ascribed thereto in the Senior Credit Agreement as well.

 

“Consolidated Liquidity” has the meaning ascribed to it in the Senior Credit
Agreement, all defined terms used in that definition having the meanings
ascribed thereto in the Senior Credit Agreement as well.

 

“Dangerous Materials” means any element or substance, whether consisting of gas,
liquid, solid or vapour, now or hereafter prohibited, controlled or regulated,
under any Environmental Law.

 

“Default” means an Event of Default or an event or circumstances specified in
Section 17.1 which would (with the expiry of a grace period, the giving of
notice, the making of any determination under the Lease Documents or any
combination of the foregoing) be an Event of Default.

 

“Default Rate” means the rate that is 2.00% per annum greater than the interest
rate that would otherwise be applicable under Section 9.4 of this Master
Agreement.

 

“Defective Equipment” means any Equipment that is unsafe or suffers from any
design or manufacturing defect which could reasonably be expected to make it
unsafe or not of satisfactory quality, fit for its purpose or in accordance with
its description.

 

“Deposit LC” “ means a clean irrevocable standby letter of credit issued to the
Lessor by a bank acceptable to the Lessor, acting reasonably, in an amount equal
to the Cash Deposit, and in lieu thereof, the Deposit LC to remain in place
until payment in full of the Price of the Equipment to which it relates but to
be replaced, at Lessee’s option provided that intercreditor arrangements
reasonably satisfactory to Lessor are made ensuring Lessor’s first ranking
security interest therein, at any time and from time to time by a Cash Deposit.

 

“Due Date” means the first (1st) day following the first three (3) month
calendar quarter after the Start Date and thereafter quarterly on the quarterly
anniversary date during the Lease Period provided that if any Due Date does not
fall on a Business Day, the Lease Payment may be made on the first
(1st) Business Day thereafter without penalty.

 

--------------------------------------------------------------------------------


 

“EDGAR” means the electronic data - gathering, analysis and retrieval system for
persons required by law to file with the United States Securities and Exchange
Commission.

 

“Effective Date” means the date upon which all of the conditions precedent set
forth in Section 7.1 have been satisfied by the Lessor or waived.

 

“Encumbrance” means any mortgage, charge, assignment by way of security, pledge,
hypothecation, lien, right of set off, retention of title provision, trust or
flawed asset arrangement (for the purpose of, or which has the effect of,
granting security) or any other security interest of any kind whatsoever, or any
agreement, whether conditional or otherwise, to create any of the same, or any
agreement (other than a Lease Document) to sell or otherwise dispose of any
asset on terms whereby such asset is or may be leased to or re-acquired or
acquired by the person selling or disposing of it.

 

“Endako Completion Date” means the last day of the quarter preceding the
achievement by the Lessee of an average of eighty percent (80%) of production
designed capacity of the Endako Project over a seventy-five (75) day period,
that is, the production of an average of forty thousand six hundred (40,600)
tons of molybdenum ore over a consecutive seventy-five (75) day period.

 

“Endako Mine” means Lessee’s molybdenum mine located in British Columbia.

 

“Endako Project” means Lessee’s mill expansion project at the Endako Mine.

 

“Environment” means all or any of the following media: air (including air within
buildings or other structures and whether above or below ground); land
(including buildings and any other structures or erections in, on or under it
and any soil and anything below the surface of land); land covered with water;
and water (including sea, ground and surface water).

 

“Environmental Law” means any applicable law, treaty, convention, directive or
regulation, whether or not having the force of law, but if not, compliance with
which is generalized and reasonably standard in the mining industry, whether of
a criminal, civil or other nature, concerning:

 

(a)                                  pollution or contamination of the
Environment at the Project;

 

(b)                                 harm, whether actual or potential, to
mankind and human senses, living organisms and ecological systems at the
Project; or

 

(c)                                  the emission, leak, release or discharge
into the Environment at the Project of noise, vibration, dust, fumes, gas,
odours, smoke, steam, effluvia, heat, light, radiation (of any kind), infection,
electricity or any Dangerous Material and any matter or thing capable of
constituting a nuisance or an actionable tort of any kind in respect of such
matters.

 

--------------------------------------------------------------------------------


 

“Equipment” means the particular goods, including tires and fire suppression
systems, specified or to be specified in a Lease Contract or any of them,
together with all parts and accessories therefor and replacements thereof and
all additions, which shall be purchased from the Lessee and which shall become
the property of the Lessor, and accessories thereto.

 

“Event of Default” means any of the events or circumstances specified in
Section 17.1.

 

“Facilities” means the Tranche A Facility in the Tranche A Facility Amount, the
Tranche B Facility in the Tranche B Facility Amount and the Tranche C Facility
in the Tranche C Facility Amount provided by the Lessor to the Lessee upon the
terms and subject to the conditions of this Master Agreement.

 

“Facility Amounts” means the aggregate of the Tranche A Facility Amount, the
Tranche B Facility Amount and the Tranche C Facility Amount.

 

“Finning” means Finning (Canada), a division of Finning International Inc., a
company incorporated under the laws of Canada and having its division head
office in Edmonton, Alberta, the dealer of Caterpillar equipment in Alberta,
British Columbia, the Northwest Territories, Yukon Territory and a portion of
Nunavut.

 

“Fully Funded Business Plan”, in relation to the Project, means a Lessee
business plan demonstrating that the Senior Credit Agreement is effective and
that the Lessee has received the Initial Deposit, under and as defined in the
Royal Gold Purchase Agreement.

 

“Funding Date” means the date on which the Lessor, as requested by Lessee, pays
Lessee, which shall be a Business Day at least five (5) Business Days after the
date of the Utilisation Notice.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

 

“Indemnified Persons” has the meaning given to it in Section 18.1.

 

“Increased Costs” has the meaning given to it in Section 13.9(b).

 

“Independent Engineer” means the independent engineer retained by the Lessee and
the purchaser under the Royal Gold Purchase Agreement through the Project
Completion Date, provided that if no such engineer is retained by Lessee or
Lessor is not provided reasonable access thereto or is not entitled by such
engineer to rely upon the reports thereof, then Lessor shall be entitled to
engage a technical consultant, approved by the Lessee and at Lessee’s expense,
not to exceed USD50,000 annually, to review the ongoing operating and
construction reports until the Project Completion Date.

 

“Insurance Certificate” means each certificate of insurance evidencing the
insurance covering the Equipment entered or to be entered into by the Lessee on
and in accordance with the terms set forth in Section 15.

 

--------------------------------------------------------------------------------


 

“Lease” has the meaning given in Section 7.5.

 

“Lease Contract” means a contract for the lease of the Equipment specified
therein, in the form of Schedule 1 (or in such other form as the parties may
agree), entered or to be entered into, between the Lessor and the Lessee
pursuant to the terms of this Master Agreement and in connection with a
Utilisation Notice.

 

“Lease Documents” means this Master Agreement and any joinder thereto by a
Sub-lessee, each Lease Contract, the Sub-lease and the assignment thereof to the
Lessor, each Insurance Certificate, each of the COCPs and any other document
which the Lessor and the Lessee agree is a Lease Document.

 

“Lease Payments” means the lease payments under a Lease Contract in the amounts
and at the times set forth in the corresponding Lease Contract.  For the
avoidance of doubt, any determination of Price shall consist of, without
duplication, the Lease Payments, the additional charge set forth in Section 9.4
and all applicable Taxes.

 

“Lease Period” means, in relation to any Equipment, the period specified in the
relevant Lease Contract.

 

“Lessee’s Invoice” means an invoice provided by Lessee to the Lessor in respect
of the total purchase price, including Taxes, of the Equipment, to which the
related Supply Contract and proof of ownership and delivery of the Equipment
must be attached.

 

“Lessor’s Collection Account” means the account opened by the Lessor for the
purpose of collection of all Lease Payments, details of which the Lessor shall
furnish to the Lessee in writing hereafter.

 

“Lessor’s Fixed Rate” means the fixed rate of interest offered by the Lessor and
accepted by the Lessee pursuant to Section 9.4 hereof for the Lease Period.

 

“Lessor’s Group” means the Lessor, its holding company and any subsidiaries of
the Lessor or such holding company.

 

“Lessor’s Share” in relation to the Acquisition Cost of Equipment means the
Acquisition Cost thereof less the amount, if applicable, of the related Cash
Deposit or Deposit LC.

 

“LIBOR” in relation to any amount on a particular day, means the rate per annum
(rounded upwards, if necessary, to the fourth decimal place) of the offered
quotation for US Dollar deposits in an amount equal or most closely
corresponding to such amount for the applicable period which appears on the
Reuters Screen LIBOR 01 Page (or its successor or replacement page) as at
11.00 a.m. (London time) two (2) Business Days prior to the Funding Date or if
such rate does not appear on the Reuters Screen LIBOR 01 Page (or its successor
or replacement page), LIBOR in relation to such amount on such day, means the
rate per annum at which the Lessor is offering US Dollar deposits for the
applicable period, in an amount equal or most closely corresponding to such
amount, by leading banks in the London Interbank Market; the applicable period
in any particular

 

--------------------------------------------------------------------------------


 

instance in this Master Agreement shall be the period in connection with which
the expression “LIBOR” is used in that instance provided that where no such
offers were made for periods equal in length to the period in question, the rate
at which such offers were made for periods which most closely coincide with the
period in question shall be taken instead.

 

“Location” means, in relation to the Equipment, Mount Milligan, British
Columbia, approximately 90 miles northwest of Prince George, British Columbia,
or as otherwise agreed in writing by the Lessor.

 

“Losses” has the meaning given to it in Section 18.1.

 

“Lost Equipment” has the meaning given to it in Section 15.11.

 

“Master Agreement” means this Master Funding and Lease Agreement and, unless the
context otherwise requires, each and every Lease and the words herein, hereunder
and similar words and expressions shall be construed accordingly.

 

“Material Adverse Effect” means a change in condition or circumstances which is
materially adverse to the assets, business or financial condition of the Lessee
on a consolidated basis such that the Lessee could reasonably be expected to be
unable to meet its payment obligations under a Lease; provided that any change
or effect resulting from or arising out of ordinary course fluctuations in the
prices of molybdenum, gold or copper, in and of itself, shall not be deemed to
constitute a Material Adverse Effect.

 

“Net Proceeds” means the gross proceeds of sale of any Equipment excluding any
Taxes and less all costs and expenses incurred by the Lessor in repossessing,
transporting, storing, insuring, maintaining and repairing such Equipment.

 

“PPSA” means the Personal Property Security Act (British Columbia).

 

“Price” means (a)  the aggregate Lease Payments set forth in each Lease Contract
that the Lessee must pay the Lessor for the Lease of the Equipment for the
applicable Lease Period, plus (b)  the additional payment set forth at
Section 9.4 hereof; and (c) all applicable Taxes.

 

“Project” means the Mount Milligan greenfield copper and gold mining project
being developed by the Lessee at or around the Location.

 

“Project Completion Date” means the date of the achievement by the Lessee of an
average of eighty percent (80%) of production design capacity of the Project
over a seventy-five (75) day period (i.e., (.80(60,000 tonnes/day)) x 75 =
3,600,000 tonnes).

 

“Replaceable Equipment” has the meaning given to it in Section 15.15.

 

“Royal Gold Purchase Agreement” means that certain Purchase and Sale Agreement
dated as of October 20, 2010 among the Lessee, Terrane, RGL Royalty AG and Royal
Gold, Inc.

 

--------------------------------------------------------------------------------


 

“Sale Contract” means a contract for the sale of goods resulting from the Lessee
serving a Utilisation Notice on the Lessor in accordance with Section 5.

 

“SEDAR” means the system for electronic document analysis and retrieval, the
mandatory document filing and retrieval system for Canadian public companies.

 

“Seller” means Finning with respect to Caterpillar mobile equipment, Bucyrus
with respect to Bucyrus mobile equipment and any vendor of tires or fire
suppression systems with respect to such mobile equipment, or any of them.

 

“Senior Credit Agreement” means that certain Credit Agreement dated as of
December 10, 2010 between the Lessee as borrower, the several banks and other
financial institutions or entities from time to time parties thereto as lenders,
JPMorgan Securities LLC and RBC Capital Markets as joint lead arrangers, and
JPMorgan Chase Bank, N.A. as administrative agent.

 

“Settlement Date” shall have the meaning given to it in Section 15.11.

 

“Start Date” means, in relation to any Equipment, the start date specified as
such in the Lease Contract relating to such Equipment.

 

“Sub-lease” means a lease by the Lessee to any Sub-lessee in or substantially in
the form attached to the Lease Contract as Schedule 5.

 

“Sub-lessee” means (a) Terrane, and (b) any other directly or indirectly
wholly-owned subsidiary organized under the laws of Canada, Switzerland or the
United States of America or any other jurisdiction approved by the Lessor, which
has fulfilled conditions set forth at Section 7.3, that subleases any Equipment
from Lessee and enters into a joinder to this Master Agreement and for whom
Lessee has paid an assignment fee of USD500 per Sub-lease to the Lessor.

 

“Supply Contract” means each contract with respect to the purchase of any of the
Equipment made or to be made by the Lessee with the Seller.

 

“Taxes” includes all present and future taxes, charges, imposts, duties, levies,
deductions, withholdings or fees of any kind whatsoever or any amount payable on
account of or as security for any of the foregoing payable at the instance of or
imposed by any governmental, fiscal or taxing authority whatsoever, together
with any penalties, additions, fines, or interest relating thereto, and Tax and
Taxation shall be construed accordingly.

 

“Total Loss” means an actual or constructive or arranged total loss as a result
of the Equipment (or any of it) being lost, destroyed, stolen, confiscated (and
in the case of loss, theft, or confiscation, if not found or recovered within
twenty (20) Business Days) damaged beyond economic repair or otherwise rendered
unfit for its purpose or unable to be used properly and safely in compliance
with applicable laws and the date of such Total Loss shall be the date of the
loss, destruction, theft, confiscation or damage beyond economic repair or it
being rendered unfit for its purpose or unable to be used properly

 

--------------------------------------------------------------------------------


 

and safely in compliance with applicable laws or, if later, the date it is
declared by insurers or otherwise adjudged by such insurers to be a total loss.

 

“Tranche” means any one of the Tranche A Facility, Tranche B Facility or
Tranche C Facility, as applicable.

 

“Tranche A Facility” means the lease facility in the Tranche A Facility Amount.

 

“Tranche A Facility Amount” means USD20,000,000.

 

“Tranche A Maturity Date” means the date falling five (5) years after the expiry
of the Utilisation Period for the Tranche A Facility.

 

“Tranche B Facility” means the lease facility in the Tranche B Facility Amount.

 

“Tranche B Facility Amount” means USD50,000,000.

 

“Tranche B Maturity Date” means the date falling five (5) years after the expiry
of the Utilisation Period for the Tranche B Facility.

 

“Tranche C Facility” means the lease facility in the Tranche C Facility Amount.

 

“Tranche C Facility Amount” means USD62,000,000.

 

“Tranche C Maturity Date” means the date falling five (5) years after the expiry
of the Utilisation Period for the Tranche C Facility.

 

“USD and US Dollars” means the lawful currency of the United States of America.

 

“Utilisation Date” means the date specified in a Utilisation Notice for a
utilisation of a Facility.

 

“Utilisation Notice” means a request by the Lessee to pay the Lessor’s Share to
the Lessee for Equipment previously acquired directly by the Lessee from the
Seller and which request shall also set forth the amount of any Deposit LC or
Cash Deposit, if applicable, and the Acquisition Cost of such Equipment in
accordance with this Master Agreement.

 

“Utilisation Period” means the period starting on the Effective Date and ending
on the earlier of (a) the date on which the applicable Facility Amount is fully
utilised or (b) the date falling thirty-three (33) months after the Effective
Date, provided that Lessor shall use commercially reasonable efforts to extend
the Utilisation Period if Lessee is not in Default hereunder and such extension
is required for the delivery of delayed Equipment.

 

“Warranties” means any representations, warranties, guarantees, covenants,
indemnities, customer support agreements, product support, contracts to stock
spare parts or other agreements of any nature whatsoever, verbal or written,
express or implied, legal, statutory, conventional, collateral or otherwise,
from or with any manufacturer or

 

--------------------------------------------------------------------------------


 

seller in respect of, or that shall in any manner apply to, the Equipment or any
part thereof, in each case to which the Lessor is entitled pursuant to a Sale
Contract or otherwise.

 

1.2                                 Interpretation

 

In this Master Agreement, unless the context otherwise requires:

 

(a)                                  Section headings are for ease of reference
only and shall not affect the construction of this Master Agreement.  Any
reference to a “Section” or “Schedule” is a reference to such clause of, or
schedule to, this Master Agreement;

 

(b)                                 words importing the plural shall include the
singular and vice versa; or

 

(c)                                  references to any statute, statutory
provision, by-law, regulation, rule or guidance include (a) any statute,
statutory provision, by-law, regulation, rule or guidance which amends, extends,
consolidates or replaces the same and (b) any regulations or other subordinate
legislation under that statute;

 

(d)                                 references to this Master Agreement or any
other document or agreement (including the Royal Gold Purchase Agreement and the
Senior Credit Agreement) shall be construed as references to this Master
Agreement or that document as amended, restated, varied, supplemented, novated
or substituted from time to time;

 

(e)                                  references to a person shall include
references to an individual, firm, company, corporation, partnership,
incorporated body of persons or any state or agency thereof;

 

(f)                                    references to the Lessor, the Lessee, the
Sub-lessee or any other person include their respective successors, permitted
assigns and successors in title;

 

(g)                                 for the purposes of the Interest Act
(Canada), the annual rate of interest to which the rates determined in
accordance with this Master Agreement by reference to LIBOR are equivalent, are
the rates so determined divided by 360 and multiplied by the actual number of
days in that year; and

 

(h)                                 As used herein and in the other Lease
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Lessee or any of its
subsidiaries that are not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP (provided that, notwithstanding anything to
the contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under any financial accounting standard to value
any indebtedness or other liabilities of the Lessee or any of its subsidiaries
at “fair value”, as defined therein), and (ii) the words

 

--------------------------------------------------------------------------------


 

“payment in full”, “paid in full” or words to a similar effect shall mean
payment of all indebtedness and liability of the Lessee hereunder (other than
contingent indemnification and reimbursement obligations that survive repayment
of such indebtedness and liability).

 

2.                                       REPRESENTATIONS AND WARRANTIES

 

2.1                                 Representations and Warranties

 

The Lessee acknowledges that the Lessor has entered into, or shall enter into,
this Master Agreement and each Lease Contract in full reliance on
representations by the Lessee in the terms set out below and the Lessee now
warrants to the Lessor that the statements made in this Section 2 are true and
accurate at the date of this Master Agreement and on each occasion they are
deemed to be repeated.

 

2.2                                 Each of the Lessee and any Sub-lessee hereby
represents and warrants that:

 

(a)                                  Status: it is a company duly incorporated
under the laws of its jurisdiction of organization and it possesses the capacity
to sue and be sued in its own name and has the power to carry on its business
and to own its property and other assets;

 

(b)                                 Powers and authority: it has power to
execute, deliver and perform its obligations under this Master Agreement and
each other Lease Document to which it is a party and to carry out the
transactions contemplated by those documents and all necessary corporate,
shareholder and other action has been or shall be taken to authorise the
execution, delivery and performance of the same;

 

(c)                                  Contraventions: the execution, delivery and
performance by it of this Master Agreement and each other Lease Document to
which it is a party does not:

 

contravene any applicable law or regulation or any order of any governmental or
other official authority, body or agency or any judgment, order or decree of any
court having jurisdiction over it;

 

conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which it is a party or any
licence or other authorisation to which it is subject or by which it or any of
its property is bound; or

 

contravene or conflict with the provisions of its charter and by-laws;

 

(d)                                 Consents: all consents, licences and
approvals of all public, governmental or judicial authorities necessary to
enable it to execute, deliver and perform its obligations under this Master
Agreement and each other Lease Document to which it is a party have been
obtained and are in full force and effect save where failure to do so could not
have a Material Adverse Effect;

 

--------------------------------------------------------------------------------


 

(e)                                  Information: all material written
information supplied by it or any person on its behalf to the Lessor in
connection with this Master Agreement and each other Lease Document to which it
is a party was true and complete in all material respects as at the date given;
provided, that any projections and pro forma financial information provided by
the Lessee are based upon good faith estimates and assumptions believed by
management of the Lessee to be reasonable at the time made, it being recognized
by the Lessor that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount;

 

(f)                                    Insolvency: it has not taken any action
nor have any steps been taken or legal proceedings been started or to the best
of its information, knowledge and belief threatened in writing against it for
winding up, dissolution or re-organisation, proceeding, enforcement of any
Encumbrance over its assets or for the appointment of a receiver, administrative
receiver, or administrator, trustee or similar officer of it or of any of its
assets;

 

(g)                                 Environmental: it has at all times complied
with all applicable Environmental Law, non compliance with which could
reasonably be expected to have a Material Adverse Effect, every consent,
authorisation, licence or approval required under or pursuant to any
Environmental Law in connection with the conduct of its business and the
ownership, use, exploitation or occupation of its assets the absence or lack of
which could reasonably be expected to have a Material Adverse Effect, has been
obtained and is in full force and effect, there has been no default in the
observance of the conditions and restrictions (if any) imposed in, or in
connection with, any of the same which default could reasonably be expected to
have a Material Adverse Effect, and no circumstances have arisen (i) which would
entitle any person to revoke, suspend, amend, vary, withdraw or refuse to amend
any of the same or (ii) which might give rise to a claim against it which could
reasonably be expected to have a Material Adverse Effect having regard to the
cost of meeting such a claim;

 

(h)                                 No Material Adverse Change:  there has been
no material adverse change in its business or financial condition (or the
business or consolidated financial condition of the Lessee and its subsidiaries)
since 31 December 2010; and

 

(i)                                     No Litigation etc:  no litigation,
arbitration or administrative proceedings are current, threatened (to its
knowledge) or pending against it which might, if adversely determined, have a
Material Adverse Effect.

 

2.3                                 Repetition of Representations and Warranties

 

The representations and warranties referred to in Section 2.1 above shall
survive the execution of this Master Agreement and, by means of executing a
future Utilisation Notice and/or Lease Contract, shall be repeated on each
Utilisation Date and on each date

 

--------------------------------------------------------------------------------


 

a Lease Contract is entered into, with reference to the facts and circumstances
subsisting at that time.

 

3.                                       FACILITY

 

3.1                                 Subject to the terms and conditions of this
Master Agreement, the Lessor has agreed to make available to the Lessee the
Facilities in an amount of USD132,000,000, being the sum of the Tranche A
Facility Amount, the Tranche B Facility Amount and the Tranche C Facility
Amount, to be used by the Lessee to require the Lessor to (a) apply the Lessor’s
Share to the purchase, at the direction of the Lessee, of Equipment from the
Lessee for a consideration equal to the Lessor’s Share and, where Lessee has
furnished Lessor with a Deposit LC or a Cash Deposit, the Acquisition Cost of
such Equipment; and (b) lease Equipment, title to which the Lessor has
previously acquired from the Lessee, to the Lessee on the terms and conditions
of this Master Agreement and the applicable Lease.

 

3.2                                 Subject to the terms of this Master
Agreement, the Lessee may at any time during a Utilisation Period utilise the
Facilities by delivering to the Lessor a Utilisation Notice, no later than
five (5) Business Days prior to the Utilisation Date.

 

4.                                       UTILISATION NOTICE AND UTILISATION

 

4.1                                 Subject to the terms of this Master
Agreement, the Lessee shall be entitled to deliver to the Lessor a Utilisation
Notice during the Utilisation Period requesting a utilisation of the Facilities
and Lessor shall be required to fund the amount requested in such Utilisation
Notice if the following conditions are satisfied:

 

(a)                                  the amount requested in such Utilisation
Notice is equal to or less than the Available Facilities, whether under the
Tranche A Facility, the Tranche B Facility or the Tranche C Facility, as the
case may be;

 

(b)                                 the Acquisition Cost of the Equipment, the
subject of each Lease less the amount of any Cash Deposit or Deposit LC, must be
in a minimum amount of USD1,000,000 or the then remaining amount of the
Available Facility if less than USD1,000,000;

 

(c)                                  the Utilisation Date is in the Utilisation
Period;

 

(d)                                 no Default or Event of Default has occurred
and is continuing which has not been waived in writing by the Lessor;

 

(e)                                  in the case of the Tranche B Facility,
(i) the Tranche A Facility has been exhausted; (ii) the Lessee is not in default
hereunder or under the Senior Credit Agreement; (iii) neither the Lessee nor
Terrane is in default under the Royal Gold Purchase Agreement, (iv) either the
Lessee or Terrane has furnished Lessor with all Independent Engineer reports
required hereunder; (v) the rolling twelve (12) month average market price, as
determined and announced by the London Metals Exchange, in the case of copper
and gold, and Platts Metal Weekly, in the case of

 

--------------------------------------------------------------------------------


 

molybdenum, as at the end of each of the twelve months previous to the
calculation thereof, has not fallen below the following: for A)  molybdenum,
USD12 per pound; B) gold, USD750 per ounce; and C) copper, USD1.60 per pound;
(vi)  Lessee’s then operating mines produce not less than 30,000 pounds of
molybdenum oxide per annum, as set forth on the Lessee’s latest forecasted
production guidance for 2011 attached hereto as Schedule 4.1(e); and
(vii) Lessee provides evidence to Lessor that at least fifty percent (50%) of
the copper concentrate production from the Project is or shall be under off-take
agreements on the later of (x) the availability of Tranche B; or (y) June 30,
2012; and

 

(f)                                    in the case of the Tranche C Facility,
(i) the Tranche A Facility and the Tranche B have been exhausted; (ii) the
Lessee is not in default hereunder or under the Senior Credit Agreement;
(iii) neither the Lessee nor Terrane is in default under the Royal Gold Purchase
Agreement, (iv) the Lessee has furnished Lessor with all Independent Engineer
reports required hereunder; (v) the rolling twelve (12) month average market
price, as determined above, has not fallen below the following: for
A) molybdenum, USD12 per pound; B) gold, USD750 per ounce; and C) copper,
USD1.60 per pound; and (vi) Lessee’s then operating mines produce not less than
26,000 pounds of molybdenum oxide per annum, based on the Lessee’s forecasted
production guidance for 2012.

 

4.2                                 The Utilisation Notice shall:

 

(a)                                  be irrevocable once served;

 

(b)                                 oblige the Lessee to take on lease the
Equipment in accordance with the relevant Lease Contract;

 

(c)                                  specify whether the Equipment is to be sold
by the Lessee to the Lessor in consideration of (i) the Acquisition Cost
thereof, or (ii) the applicable Lessor’s Share; and

 

(d)                                 confirm that appropriate releases of all
Encumbrances on the Equipment have been delivered to the Lessor.

 

5.                                       SALE OF GOODS

 

5.1                                 As and when the Lessee wishes to utilise a
Facility and sell any item of Equipment to the Lessor it shall serve a
Utilisation Notice on the Lessor in accordance with Section 4.

 

5.2                                 On each occasion that a Utilisation Notice
is delivered by the Lessee as contemplated by Section 5.1, the Lessee shall be
deemed to represent and warrant in relation to that Utilisation Notice and the
relevant Equipment:

 

(a)                                  it is the legal and beneficial owner of the
Equipment free from Encumbrances;

 

(b)                                 the Equipment is new and unused other than
use related to the commissioning process;

 

--------------------------------------------------------------------------------


 

(c)                                  the Lessee is in possession of each item of
the Equipment;

 

(d)                                 the Lessee shall transfer legal and
beneficial title to the Equipment, free from Encumbrances; and

 

(e)                                  no Default or Event of Default has occurred
and is continuing.

 

If any such conditions remain unfulfilled by the Start Date the Lessor may,
without prejudice to any right of action the Lessor may have against the Lessee
to cancel the contract for such purchase, be released from any and all
obligations to purchase the Equipment or to lease such Equipment to the Lessee
until such time as the conditions are fulfilled. In no circumstances shall the
Lessor be required to purchase an item of Equipment from the Lessee and lease it
back to the Lessee if the prior purchase of such item by the Lessee from the
Seller occurred more than one hundred and twenty (120) days prior to the Start
Date, unless the failure by the Lessor to purchase such item results from
Lessee’s failure to satisfy the USD1,000,000 minimum amount condition in
Section 4.1(b).

 

5.3                                 The Lessor shall pay to the Lessee on the
Start Date an amount equal to the Lessor’s Share (“***” until the closing of the
purchase of Bucyrus by an Affiliate of the Arranger and “***” thereafter).  In
the event Lessee opts to provide a Deposit LC or a Cash Deposit to Lessor, the
Lessor shall pay to Lessee “***”. The obligation of the Lessor to pay such
consideration for the purchase of the relevant Equipment shall be conditional
upon:

 

(a)                                  each of the conditions precedent to the
obligation of the Lessor to lease the Equipment to the Lessee contained in
Section 7.2 having been satisfied;

 

(b)                                 none of the Equipment having suffered a
Total Loss;

 

(c)                                  the representations and warranties
contained in Section 5.2 being true and accurate as of the Start Date;

 

(d)                                 the Start Date occurring within the
Utilisation Period; and

 

(e)                                  such Lessor’s Share or Acquisition Cost,
when added to the aggregate of all Acquisition Costs paid (or committed to be
paid) by the Lessor to the Lessee, not exceeding the Available Facility.

 

If any such conditions remain unfulfilled by the Start Date the Lessor may,
without prejudice to any right of action the Lessor may have against the Lessee
to cancel the contract for such purchase, be released from any and all
obligations to purchase the Equipment or to lease such Equipment to the Lessee
until such time, by no later than one hundred and twenty (120) days after the
Start Date, as the conditions are fulfilled.

 

5.4                                 Upon payment of the Lessor’s Share or the
Acquisition Cost pursuant to Section 5.3, legal and beneficial title to the
Equipment, free and clear of all Encumbrances, shall

 

--------------------------------------------------------------------------------


 

immediately pass to the Lessor and delivery of the Equipment shall be deemed to
take place where the Equipment is then situated.

 

5.5                                 The Lessee shall, subject to no Event of
Default having occurred and continuing unwaived, be entitled to exercise
throughout the Lease Period, the benefit of all Warranties, provided that if the
Lessee shall fail to exercise any rights under the Warranties or if, following
the occurrence of the termination of the Lease Period, for any reason whatsoever
the Lessor shall so request, the Lessee shall (at no cost to the Lessor)
immediately assign to the Lessor the Warranties (if not already assigned) and,
until so assigned or to the extent that any of the Warranties shall be incapable
of assignment, shall hold the same in trust for, and as agent of, the Lessor.
Upon purchase of the Equipment, the Lessor shall, without cost to it,
immediately assign its right, title and interest, if any, in and to the
Warranties to the Lessee.

 

6.                                       RECORDS

 

6.1                                 The Lessee shall maintain full, complete and
accurate accounting records in respect of each Supply Contract.

 

6.2                                 The Lessee undertakes to retain in safe
custody any other records, accounts, books and correspondence referred to in
Section 6.1, for a minimum period of five (5) years from the end of the Lessor’s
financial year in which the same were created or issued.

 

6.3                                 On reasonable notice from the Lessor the
Lessee shall permit the Lessor and any person authorised by it access during
normal business hours to inspect and take copies or extracts from the records
during business hours and promptly provide the Lessor with all information
relating to those Supply Contracts which it may at any time reasonably request;
provided that, so as long as no Event of Default is continuing, the Lessor, not
including any technical advisor of the Lessor, if any, may only make two such
inspections per year, and any such inspection shall not interfere with the
ordinary conduct of the business of the Lessee.

 

7.                                       INITIAL CONDITIONS PRECEDENT

 

7.1                                 The obligations of the Lessor under this
Master Agreement are subject to receipt by the Lessor of the following documents
and evidence, each in form and substance satisfactory to the Lessor:

 

(a)                                  A copy of the constitutional documents of
each of the Lessee and Terrane;

 

(b)                                 A copy of a resolution of the board of
directors of each of the Lessee and Terrane:

 

approving the terms of, and the transactions contemplated by, the Lease
Documents to which it is a party and resolving that it execute, deliver and
perform the Lease Documents to which it is a party;

 

authorising a specified person or persons to execute the Lease Documents to
which it is a party on its behalf;

 

--------------------------------------------------------------------------------


 

authorising a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including, if relevant, any Utilisation
Notice) to be signed and/or dispatched by it under or in connection with the
Lease Documents to which it is a party;

 

(c)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the Lease Documents and related documents;

 

(d)                                 A certificate of an authorised signatory of
each of the Lessee and Terrane certifying that each document relating to it
specified in clauses (a) and (b) of this Section 7.1 is correct, complete and in
full force and effect and has not been amended, rescinded or superseded as at a
date no earlier than the date of this Master Agreement;

 

(e)                                  This Master Agreement and any COCP
purporting to act as a master agreement or to affect more than individual items
of Equipment, executed by the parties thereto;

 

(f)                                    A copy of the property insurance policy
covering the Lessee and Terrane and written evidence that the premiums due
thereunder have, to the extent fallen due, been paid in full;

 

(g)                                 A copy, certified by an authorized signatory
of the Lessee to be a true copy, of the latest available audited financial
statements of the Lessee and its subsidiaries on a consolidated basis, as
required pursuant to Section 13.1, and a certificate of an authorized signatory
of Lessee that: A) Lessee has a Fully Funded Business Plan for the Project; and
(B) a copy of the Lessee’s consolidated cash flow model, updated from that
delivered to Lessor in November, 2010, is attached to such certificate;

 

(h)                                 Evidence of compliance by the Lessee with
all “know your customer” requirements of applicable law and regulation;

 

(i)                                     The Lessor having received from, and
agreed with, the Lessee a generic list of Equipment to become subject of the
Leases contemplated by this Master Agreement;

 

(j)                                     Evidence that the fees, costs and
expenses then due from the Lessee to the Lessor pursuant to this Master
Agreement or otherwise have been paid or shall be paid by the first Utilisation
Date;

 

(k)                                  Confirmation that i) no Event of Default or
Default or fact or circumstance that with the giving of notice or passage of
time or both would constitute same has occurred and is continuing; ii) no
default or event of default exists under the Senior Credit Agreement or the
Royal Gold Purchase Agreement; and iii) all material consents, approvals,
licenses and authorizations necessary for the Lessee

 

--------------------------------------------------------------------------------


 

or Terrane with respect to the development of the Project have been obtained,
and no default or non-compliance exists under or with respect thereto;

 

(l)                                     Confirmation of no Material Adverse
Effect since the audited consolidated financial statements of the Lessee and its
subsidiaries dated December 31, 2010;

 

(m)                               Copies of all environmental impact and final
feasibility studies (including any available comprehensive technical, commercial
and environmental appraisals) prepared for the Project since October 20, 2010,
and in the possession of the Lessee or Terrane; and

 

(n)                                 A legal opinion of Goodmans LLP, counsel to
the Lessee and Terrane as to British Columbia law, in form and substance
satisfactory to the Lessor.

 

7.2                                 The obligation of the Lessor to lease any
Equipment acquired by it to the Lessee under a Lease shall be subject to receipt
by the Lessor of the following each in form and substance satisfactory to the
Lessor:

 

(a)                                  a Lease Contract and a Sub-lease in
relation to such Equipment duly signed by the Lessee and a Sub-lessee;

 

(b)                                 all applicable executed Acceptance
Certificates and an executed Supply Contract and COCP, if the Equipment is not
covered by a master COCP, for each Lease;

 

(c)                                  evidence that the execution, delivery and
performance of each of the Lease Contract, the Sub-lease and the assignment
thereof has been duly authorised by all appropriate action on the part of the
Lessee and executed by a duly authorised representative of the Lessee or the
Sub-lessee, as the case may be;

 

(d)                                 evidence that the Lessor shall
simultaneously acquire title or have previously acquired title to the Equipment
set out in the Lease Contract;

 

(e)                                  a certificate of each of the Lessee and
Sub-lessee (signed by a duly authorised officer) confirming that borrowing or
guaranteeing or securing, as appropriate, the Lessee’s obligations under this
Master Agreement and any Lease would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded;

 

(f)                                    [INTENTIONALLY DELETED];

 

(g)                                 evidence of the Insurance Certificates being
received by the Lessee in accordance with Section 15;

 

(h)                                 evidence that as of the date of any
Utilisation Notice Lessee shall be in compliance with the Consolidated Liquidity
covenant set forth in Section 7.1(c) of the Senior Credit Agreement;

 

(i)                                     evidence that no Default or Event of
Default shall have occurred and be continuing which has not been waived in
writing by the Lessor;

 

--------------------------------------------------------------------------------


 

(j)                                     the Cash Deposit or the Deposit LC, if
applicable, and the relevant Bridging LC;

 

(k)                                  proof of any Sub-lessee’s right to insured
use and operation of the Equipment under the Sub-lease and the assignment of the
Sub-lease;

 

(l)                                     confirmation that (i) the Lessor has
registered a PPSA filing with respect to such Equipment listing the Lessor as
secured party and the Lessee as debtor with the British Columbia Personal
Property Security Register and (ii) any PPSA filings with respect to the
Equipment in favor of other secured parties have been released;

 

(m)                               insofar as any advance under the Tranche B
Facility or the Tranche C Facility is concerned, confirmation that all
conditions precedent to utilisation thereof have been satisfied or waived; and

 

(n)                                 a copy of any other authorisation or other
document, opinion or assurance which the Lessor notifies the Lessee is
reasonably necessary in connection with the entry into and performance of the
transactions contemplated by any Lease Document then in effect or for the
validity and enforceability of any such Lease Document.

 

7.3                                 The obligations of the Lessor to permit the
Sub-lease of any Equipment to a Sub-lessee (other than Terrane) shall be subject
to the prior receipt by the Lessor of the following, each in form and substance
satisfactory to the Lessor:

 

(a)                                  A copy of the constitutional documents of
the Sub-lessee;

 

(b)                                 A copy of a resolution of the board of
directors of the Sub-lessee:

 

approving the terms of, and the transactions contemplated by, the Lease
Documents to which it is a party and resolving that it execute, deliver and
perform the Lease Documents to which it will be a party upon execution of the
applicable joinder documents;

 

authorising a specified person or persons to execute a joinder to the Lease
Documents on its behalf;

 

authorising a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including, if relevant, any Utilisation
Notice) to be signed and/or dispatched by it under or in connection with a
joinder to the Lease Documents to which it will be a party;

 

(c)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the joinder to the Lease Documents and related documents;

 

(d)                                 A certificate of an authorised signatory of
the Sub-lessee certifying that each document relating to it specified in this
Section 7.3 is correct, complete and in full

 

--------------------------------------------------------------------------------


 

force and effect and has not been amended, rescinded or superseded as at a date
no earlier than the date of this Master Agreement;

 

(e)           Evidence of compliance by the Sub-lessee with all “know your
customer” requirements of applicable law and regulation; and

 

(f)            At the request of the Lessor, a legal opinion of Goodmans LLP (or
other counsel reasonably satisfactory to the Lessor), counsel to the Sub-lessee
as to British Columbia law, in form and substance reasonably satisfactory to the
Lessor.

 

7.4           The lease of the Equipment under each Lease Contract shall start
on the Start Date for such Equipment. As title to and risk of loss of any
Equipment shall pass to the Lessee and all Equipment shall come into the
possession or control of the Lessee prior to the Start Date, the Lessee shall,
so far as practicable, perform and undertake in favour of the Lessor all of its
obligations (other than to pay Lease Payments) under the relevant Lease as if
the Lease had commenced.

 

7.5           This Master Agreement and each Lease Contract when taken together
shall create a separate agreement between the parties (a “Lease”) for the lease
of the Equipment described in the relevant Lease Contract but so that any Event
of Default under any Lease shall be deemed to be an Event of Default under all
Leases then in force.

 

7.6           Subject to and in accordance with the terms hereof and to the due
performance by the Lessee of all its obligations hereunder the Lessor covenants
that the Lessee shall, throughout the Lease Period, be entitled peaceably to
hold and use the Equipment without interference from the Lessor or anyone
claiming through the Lessor.

 

8.             SELECTION AND DELIVERY OF GOODS

 

8.1           The Lessee shall be solely responsible for selecting the Equipment
to be purchased pursuant hereto and agreeing the specification of the Equipment
with the Seller, relying entirely on its own skill and judgment.

 

8.2           Delivery of any Equipment to the Lessee and acceptance thereof by
the Lessee, under the relevant Lease shall be deemed to take place immediately
upon delivery of such Equipment by the Seller to, and acceptance thereof by, the
Lessee or its agent under the Supply Contract. Immediately following the
execution of the Sale Contract, wherever the Equipment is situated, Lessee shall
deliver to the Lessor an Acceptance Certificate, duly signed by the Lessee,
which shall be conclusive evidence that the Lessee shall have taken delivery of,
and unconditionally accepted, such Equipment for the purposes of such Lease and
found it to be complete, in good working order, of satisfactory quality, fit for
the purpose for which it is required and satisfactory in every respect. The
Lessee shall promptly notify the Lessor, prior to the execution of a Sale
Contract, if any Equipment is not delivered in accordance with the Supply
Contract or if any of the Equipment is rejected for any reason.

 

--------------------------------------------------------------------------------


 

9.             PRICE, LEASE PAYMENTS AND LEASE PERIOD

 

9.1           The Lessee agrees that any payment to be made by the Lessee to the
Lessor under this Master Agreement and any Lease Contract (including but not
limited to the Price and the Lease Payments) (i) shall be payable to the
Lessor’s Collection Account and (ii) shall be absolute and unconditional and
shall not be subject to any Abatements whatsoever, including without limitation,
Abatements due to any past, present or future claims arising under this Master
Agreement, any Lease Contract or otherwise against the Seller, manufacturer,
vendor or constructor of the Equipment or against any other person or entity.

 

9.2           The Lessee shall throughout the relevant Lease Period pay or
procure payment of, and without demand, the Lease Payments to the Lessor in the
amounts and at the times set out in this Master Agreement and each Lease. Each
Lease Period shall be i) a period of five (5) years from and including the Start
Date and terminating five (5) years following the first (1st) day of the month
immediately following the Start Date, provided that the Lease Period shall not
extend beyond the Tranche A Maturity Date, the Tranche B Maturity Date or the
Tranche C Maturity Date, as applicable. With the consent of the Lessee,
availability under a Tranche may be terminated with the unused balance of that
Tranche added to the next succeeding Tranche for all purposes hereof.

 

9.3           The Lease Payments under each Lease Contract shall be paid in
twenty (20) equal consecutive quarterly instalments on each Due Date together
with the additional charge set forth at Section 9.4 below and all Taxes.

 

9.4           Each Lease Payment shall have an additional charge added thereto
on the Due Date therefor.  Such additional charge shall be equal to the amount
of interest that would be payable on such Lease Payment on the basis that the
interest rate applicable to such Lease Payment was ninety (90) day LIBOR plus
“***” where LIBOR is determined on the applicable Start Date in respect of the
first Lease Payment payable under the relevant Lease and for each subsequent
Lease Payment on each Due Date following such Start Date.  Said additional
charge shall accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed in a year of 360 days.

 

The Lessee may, twenty (20) days prior to the issue of any Utilisation Notice to
the Lessor, request in writing that the Lessor furnish it with a quotation for
the additional charge described in this Section 9.4 as a function not of LIBOR
but rather Lessor’s Fixed Rate. Within five (5) Business Days, Lessor shall
furnish Lessee with a quotation for the additional charge for the entire term of
the applicable Lease Period. If Lessee accepts such quotation, its Utilisation
Notice shall reflect the quotation based on the Lessor’s Fixed Rate for the
Lease Period, with the Lease Payments reflecting a five (5) year amortization
and twenty (20) equal consecutive quarterly blended payments of principal and
interest. Prepayment of any Lease in which the additional amount is calculated
by reference to the Lessor’s Fixed Rate shall be subject to payment of an amount
equal to five percent (5%) of the then outstanding principal balance under the
Lease during the first (1st) year thereof, four percent (4%) thereof in the
second (2nd) year, three percent (3%) in the third (3rd), two percent (2%) in
the fourth (4th) and one percent (1%) in the fifth (5th) year thereof, all as a
genuine pre-estimate of damages and not as a penalty.

 

--------------------------------------------------------------------------------


 

If, prior to the first (1st) day of any Lease Period, Lessor shall determine in
good faith (which determination shall be certified by the Lessor to the Lessee
and conclusive and binding upon the Lessee) that, by reason of circumstances
affecting the relevant market, i) adequate and reasonable means do not exist for
ascertaining LIBOR for such Lease Period or ii) the additional charge calculated
hereinabove by reference to LIBOR for such Lease Period will not adequately and
fairly reflect the cost to the Lessor (in reasonable detail by Lessor) of making
or maintaining its affected Leases with such additional charge, Lessor shall
notify Lessee as soon as practicable and furnish Lessee with a quotation in
reasonable detail for the said additional charge based on the Lessor’s cost of
funds plus “***”. Lessor shall, together with that quotation, provide written
evidence of the increased cost of funds to the Lessee and, within the
forty-five (45) days following the delivery of such quotation, the parties shall
negotiate an annual rate to apply within the aforesaid market disruption period.
In the absence of agreement, Lessor’s quotation shall remain in effect until the
termination of the circumstances causing the said market disruption and if the
Lessee is dissatisfied with that rate, its sole recourse is to not enter into
the Lease Contract in question or to prepay, without interest or penalty, the
affected Lease.

 

9.5           If any payment due from the Lessee to the Lessor under any Lease
Document is not paid on the Due Date or if the Lessor requests reimbursement for
any payment made by the Lessor under the powers conferred on it under this
Master Agreement or any Lease Document, the Lessee shall, without prejudice to
the Lessor’s other rights and remedies, pay on demand interest thereon at the
Default Rate (as well after as before judgment or decree) from and including
such Due Date or the date of request for reimbursement, as the case may be, to
the date of actual payment or reimbursement.  Such interest shall accrue on a
daily basis and be compounded monthly.

 

9.6           All Lease Payments and any other payments due to the Lessor under
this Master Agreement shall be made without prior demand (save where an invoice,
notice or other request for payment is required under the terms of this Master
Agreement or under applicable law) in US Dollars, in immediately available funds
for value on the due date for payment, free and clear of all Abatements unless
required by law, in which event the Lessee shall pay to the Lessor such
additional amount as may be necessary in order that the net amount received by
the Lessor after all Abatements shall not be less than the amount the Lessor
would have been entitled to receive in the absence of any requirement to make
any Abatements.  If any payment falls due from the Lessee hereunder on a day
which is not a Business Day, payment shall be made on the next following
Business Day.

 

10.           OPERATION OF LESSOR’S COLLECTION ACCOUNT

 

10.1         The Lessee shall on each Due Date pay the Lease Payment and all
other amounts then due and payable to the Lessor under this Master Agreement via
ACH into the Lessor’s Collection Account.

 

10.2         [INTENTIONALLY DELETED].

 

--------------------------------------------------------------------------------


 

10.3         Without prejudice to the Lessee’s obligation to pay the Lease
Payments and all other amounts under this Master Agreement and any Lease, where
the Lessee is in Default hereunder, the Lessor shall be entitled from time to
time to apply any sums standing to the credit of the Lessor’s Collection Account
for payment of any amount due and payable by the Lessee under or in connection
with any of the Lease Documents and any sums so received by the Lessor may be
retained absolutely by the Lessor for its own account and shall constitute, to
the extent of such receipt, a pro tanto discharge of the obligation to pay such
amount.  If at any time the amount standing to the credit of the Collection
Account is less than the amount then due and payable under the Lease Documents
the Lessee shall pay an amount equal to such shortfall into the Lessor’s
Collection Account or as the Lessor otherwise directs.

 

11.           LOCATION, USE AND MAINTENANCE OF EQUIPMENT

 

11.1         The Equipment shall at all times be kept (or, in the case of
moveable Equipment, be based) at the Location (save for temporary removal for
repairs or maintenance).  The Equipment shall not be taken outside the Province
of British Columbia, Canada, except with the Lessor’s prior written consent. 
The Lessee shall at any time, forthwith upon request of the Lessor, provide
written confirmation of the current location of the Equipment.

 

11.2         Each of the Lessee and any Sub-lessee shall use the Equipment
solely in the conduct of its business in relation to the Project and in
compliance with all applicable laws and in a careful and proper manner by
qualified and competent persons in accordance with all operation instructions of
the Seller and/or the manufacturer of the Equipment and shall not use the
Equipment for any purpose for which it is not designed or for any unlawful
purpose.

 

11.3         Each of the Lessee and any Sub-lessee shall enter into and maintain
in full force and effect COCPs in relation to all Equipment and shall keep the
Equipment at all times in good repair and condition (subject to reasonable wear
and tear) and in working order and shall, at its own expense, replace (using
genuine parts) all worn and damaged parts thereof and make all alterations,
additions or modifications required by applicable law or regulation but shall
not otherwise make any alterations, additions or modifications without the
Lessor’s prior written consent; provided that the Lessee and the applicable
Sub-lessee may make such alterations, additions or modifications, without such
consent, if and to the extent that same are not material, do not affect the
fitness of the Equipment for its intended purposes or its value, and are not
contrary to any instructions or recommendations of the Seller and manufacturer
of the Equipment.  All replacement parts and additions affixed to the Equipment
shall upon such replacement or affixation become the property of the Lessor,
free of all claims and Encumbrances.  The Lessee and the applicable Sub-lessee
shall at all times ensure that any repair or servicing of the Equipment is
undertaken in accordance with the terms of the COCPs and by properly skilled and
qualified persons and in accordance with the instructions or recommendations of
the Seller and manufacturer of the Equipment.

 

--------------------------------------------------------------------------------


 

11.4         The Lessee and the applicable Sub-lessee shall obtain and keep in
full force and effect throughout the Lease Period, at no cost to the Lessor, all
permits, licences and other authorisations which may at any time be required in
connection with the possession or use of the Equipment and/or any premises in
which the same are located.

 

11.5         Each of the Lessee and the applicable Sub-lessee warrants and
undertakes that all necessary tests and examinations have been made or shall be
made prior to the Equipment being brought into use to ensure that the Equipment
is safe and without risk to the health or safety of employees or others using
the same in accordance with the Seller’s and manufacturer’s recommendations.  In
particular, the Lessee and the applicable Sub-lessee shall comply with all
obligations imposed on them or on the Lessor in relation to the Equipment under
all applicable laws, rules and regulations in relation to health and safety at
work or by any regulations made, or improvement or prohibition notices served on
either of them, thereunder.

 

11.6         The Lessee and the applicable Sub-lessee agree to ensure that all
acts are done which the Lessor may require to evidence the interest and title of
the Lessor in the Equipment and without prejudice to the generality of the
foregoing, each of the Lessee and the applicable Sub-lessee shall affix and keep
such nameplates or other markings as the Lessor may from time to time require on
the Equipment.  Neither shall permit such nameplates or markings to be
concealed, altered or removed nor affix or permit to be affixed any other plates
or markings inconsistent with or prejudicial to the rights of the Lessor.

 

11.7         The Lessor, its agent and representatives shall be entitled (but
not obliged) at all reasonable times and on reasonable notice during regular
business hours to inspect the Equipment (and for this purpose shall be entitled
to enter on the Location or on any other land or premises on or in which the
same are reasonably believed to be situated); provided that, so as long as no
Event of Default is continuing, the Lessor, not including any technical advisors
of the Lessor, if any, may only make two such inspections per year, and any such
inspection shall not interfere with the use of the Equipment by, or the ordinary
conduct of the business of, the Lessee.

 

12.           PROTECTION OF THE LESSOR’S INTEREST

 

12.1         Neither the Lessee nor the applicable Sub-lessee shall do or permit
to be done anything which would prejudice or jeopardise the rights of the Lessor
in respect of the Equipment, the Lease and the Sub-lease and both shall take all
necessary steps to assist the Lessor to register or publish its rights in and to
the Equipment, the Lease and the Sub-lease (and assignment thereof in favour of
the Lessor) at the PPSA.

 

12.2         Neither the Lessee nor the applicable Sub-lessee shall:

 

(a)           hold itself out as owner of the Equipment or pledge the credit of
the Lessor for the repair of the Equipment or otherwise; or

 

(b)           sell, sub-let, charge, hypothecate, pledge or mortgage or permit
to subsist any Encumbrance on, or otherwise dispose of, the Equipment or any
interest therein or

 

--------------------------------------------------------------------------------


 

in the insurances thereon or purport to do any of them following the sale of the
Equipment by the Lessee to the Lessor; or

 

(c)           part with possession of the Equipment (save for complying with its
obligations as to repairs and maintenance) or sub-hire (other than with the
prior written consent of the Lessor).

 

13.           FINANCIAL INFORMATION

 

13.1         Financial Statements

 

The Lessee shall supply to the Lessor:

 

(a)           as soon as the same become available, but in any event within
ninety (90) days after the end of each applicable financial year, the audited
financial statements of the Lessee and its subsidiaries on a consolidated basis
for that year;

 

(b)           as soon as the same become available, but in any event within
sixty (60) days after the end of the first three quarterly periods of each
fiscal year of the Lessee, the unaudited financial statements of the Lessee and
its subsidiaries on a consolidated basis for that quarter;

 

(c)           within forty-five (45) days following each month end, a copy,
addressed to the Lessor and upon which it is entitled to rely by the issuer
thereof, of the Monthly Construction Report and the Monthly Report as defined in
the Royal Gold Purchase Agreement; and

 

(d)           on each of the Endako Completion Date and the Project Completion
Date, a certificate of a senior executive officer of the Lessee certifying that
the Endako Completion Date or the Project Completion Date, as applicable, has
occurred and setting forth in reasonable detail the tonnage information and
calculations related thereto.

 

Information required to be delivered pursuant to Section 13.1(a), 13.1(b) and
13.4 shall be deemed to have been delivered to the Lessor on the date on which
such information has been posted on the Lessee’s website on the Internet at
http://www.thompsoncreekmetals.com or is available on the website of the SEC at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to Section 13.1 may also be delivered by electronic communication
pursuant to procedures approved by the Lessor.

 

13.2         Requirements as to financial statements

 

(a)           Each set of financial statements delivered by the Lessee pursuant
to Section 13.1 shall be certified by a duly authorised officer of the Lessee as
fairly representing its financial condition as at the date as at which those
financial statements were drawn up.

 

--------------------------------------------------------------------------------


 

(b)           Each set of financial statements delivered by the Lessee pursuant
to Section 13.1 shall be prepared in accordance with GAAP (except that any
unaudited financial statements shall be subject to normal year-end audit
adjustments and the absence of footnotes).

 

13.3         Financial Condition Covenants

 

For so long as the Lessee or any Sub-lessee is indebted to the Lessor hereunder,
the Lessee shall be in compliance with, as the last day of any fiscal quarter,
the Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio
financial covenants set forth in Sections 7.1(a) and (b) of the Senior Credit
Agreement and if the Senior Credit Agreement is not in effect at any time during
the term of this Master Agreement, such financial covenants in the Senior Credit
Agreement as exist on the date last in effect.

 

13.4         Information: miscellaneous

 

The Lessee shall supply to the Lessor:

 

(a)           all documents dispatched by the Lessee to its shareholders (or any
class of them) or its creditors generally at the same time as they are
dispatched;

 

(b)           promptly upon becoming aware of the same, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened (to its knowledge) or pending against the Lessee or any Sub-lessee,
and which might, if adversely determined, have a Material Adverse Effect; and

 

(c)           promptly, such further information regarding the financial
condition, business and operations of the Lessee or any Sub-lessee as the Lessor
may reasonably request.

 

13.5         Notification of default

 

(a)           The Lessee shall notify the Lessor of any Default (and the steps,
if any, being taken to remedy it) promptly upon, but no later than five
(5) Business Days after, becoming aware of its occurrence.

 

(b)           Promptly upon, but no later than five (5) Business Days after, a
request by the Lessor, the Lessee shall supply to the Lessor a certificate
signed by any one of its authorised officers on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

 

13.6         “Know your customer” checks

 

If:

 

(a)           the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Master Agreement; or

 

--------------------------------------------------------------------------------


 

(b)           any change in the status of the Lessee after the date of this
Master Agreement;

 

obliges the Lessor to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Lessee shall promptly supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Lessor
in order for the Lessor to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Lease
Documents.

 

13.7         Authorisations

 

The Lessee shall promptly:

 

(a)           obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 

(b)           supply certified copies to the Lessor of,

 

any authorisation required under any law or regulation to enable it or the
Sub-lessee to perform its obligations under the Lease Documents to which it is a
party and to ensure the legality, validity, enforceability or admissibility in
evidence in the Province of British Columbia, Canada, of any Lease Document.

 

13.8         Compliance with laws

 

Each of the Lessee and any Sub-lessee shall comply in all material respects with
all laws applicable to the Project and the Location including, without
limitation, Environmental Laws to which it may be subject.

 

13.9         Increased costs

 

(a)           Subject to Sections 13.9(c) and 13.9(d), the Lessee shall, within
ten (10) Business Days of a demand by the Lessor, pay for the account of the
Lessor the amount of any Increased Costs incurred by the Lessor as a result of
(i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law, regulation, directive or guideline (whether or not having the force of
law) from any central bank or other governmental authority made after the date
of this Master Agreement.

 

(b)           In this Agreement “Increased Costs” means:

 

a reduction in the rate of return from this Master Agreement or any Lease;

 

any additional or increased cost; or

 

a reduction of any amount due and payable under this Master Agreement or any
other Lease Document,

 

--------------------------------------------------------------------------------


 

which is incurred or suffered by the Lessor to the extent that it is
attributable to the Lessor funding or performing its obligations under this
Master Agreement or any other Lease Document in an amount that Lessor reasonably
determines in good faith to be material.

 

(c)           The Lessor shall, upon a demand by the Lessor for Increased Costs,
provide a certificate in reasonable detail to the Lessee confirming the amount
of its Increased Costs.

 

(d)           Section 13.9(a) does not apply to the extent that any Increased
Cost is attributable to the wilful or grossly negligent breach by the Lessor of
any law or regulation.  Notwithstanding anything to the contrary in this
Section 13.9, the Lessee shall not be required to compensate the Lessor pursuant
to this Section for any amounts incurred more than six (6) months (or, where
more than three (3) jurisdictions are affected, nine (9) months) prior to the
date that the Lessor notifies the Lessee of the Lessor’s intention to claim
compensation therefor.

 

13.10       Tax Election

 

The Lessor and the Lessee shall agree to file a joint election pursuant to
Section 16.1 of the Income Tax Act (Canada), in prescribed form, time and
manner, such that all Equipment subject to a Lease Contract shall, amongst other
things, be deemed for income tax purposes to have been acquired by the Lessee. 
Upon closing of this Master Agreement, Lessor and Lessee shall jointly file form
T2145.

 

14.           WARRANTIES AND EXCLUSION OF LIABILITY

 

14.1         The Lessee shall assume the risk that the Equipment may not perform
as expected or may not be satisfactory.  As the Lessee has selected the
Equipment the parties agree that this allocation of risk between them is
reasonable.  Each of the Lessee and any Sub-lessee agrees that no express term,
condition, warranty or representation of any kind is or has been given by or on
behalf of the Lessor in respect of any of the Equipment.

 

14.2         All implied terms, conditions, warranties and representations
(whether statutory, collateral hereto or otherwise) relating to the Equipment,
its specification, age, quality, description or as to its fitness for any
purpose are expressly excluded.

 

14.3         The Lessor hereby assigns to the Lessee such assignable rights as
the Lessor may have under any of the Warranties with respect to the Equipment
until the end of the applicable Lease Period.  The Lessor hereby appoints the
Lessee as its agent and attorney, for and in the Lessor’s own name and behalf,
to make and enforce, at the Lessee’s sole cost and expense, any claim which the
Lessor may have under any of the Warranties.  At the Lessee’s sole cost, expense
and reasonable request, the Lessor shall join the Lessee in any claim, action,
suit or proceeding arising out of or in connection with any such Warranties
other than any claim, action, suit or proceeding in which Lessor and Lessee are,
in the Lessor’s sole judgment, adverse in interest, or assign to the Lessee the
Lessor’s right to do so.   Upon the return of the Equipment to the Lessor, the
rights under the Warranties transferred to the Lessee hereunder shall be
automatically re-assigned to the Lessor and

 

--------------------------------------------------------------------------------


 

Lessee shall, at its sole cost and expense, take such action as is necessary to
effect such re-assignment and forthwith provide to the Lessor evidence of such
re-assignment. Upon payment in full to the Lessor of all indebtedness and
liability of the Lessee hereunder, the rights under the Warranties shall be
automatically re-assigned to the Lessee and Lessor shall, at its sole cost and
expense, take such action as is necessary to effect such re-assignment and
forthwith provide to the Lessee evidence of such re-assignment.

 

14.4         The Lessor shall not be liable (in contract, delict, tort or
otherwise) for any claim, damage, liability, or loss (including consequential
loss) or expense of any kind arising directly or indirectly in connection with
the Equipment or from any delay in delivery of, or failure to deliver, the
Equipment, any defect or deficiency in, or inadequacy or unsuitability of, the
Equipment or its use, performance, servicing or repair or from any action or
omission of the Lessor, its servants or agents provided that nothing contained
herein shall exclude any liability of the Lessor for (a) actions or omissions
that constitute gross negligence or willful misconduct or (b) death or personal
injury caused by the Lessor’s negligence to the extent that such exclusion is
prohibited by statute.

 

15.           INSURANCE AND TOTAL LOSS

 

15.1         The Lessee shall at its own expense, from the earliest date that
risk of loss in the Equipment passes to the Lessee until the Equipment shall
have been sold by the Lessor or until title to the Equipment passes again to the
Lessee in accordance with Section 16, including in transit from the place of
business of the Seller to the Location, if applicable, insure and keep the
Equipment insured:

 

(a)           in respect of loss or damage however occurring and in an amount
equal to its replacement value from time to time;

 

(b)           commercial general liability insurance in an amount of
USD1,000,000 per occurrence and USD2,000,000 annually in the aggregate; and

 

(c)           against such other or further risks as may be required by statute.

 

15.2         All insurance taken out by the Lessee in accordance with Section 15
shall be taken with insurers having an AM Best rating of A- or higher.

 

15.3         In relation to the insurance referred to in Section 15.1(a), such
insurance shall name the Lessor as additional insured and loss payee.

 

15.4         In relation to the insurance referred to in Section 15.1(b), such
insurance shall name each of the Lessor, its respective officers, directors,
employees and agents as additional insureds (the “Additional Insureds” and, in
the singular, shall mean any of them).

 

15.5         In relation to all the insurance referred to in Section 15.1(a),
such insurance shall:

 

(a)           provide that the Lessor shall be given thirty (30) days’ prior
notice of any cancellation, amendment or non-renewal except for ten (10) days’
prior notice for non-payment of premiums; and

 

--------------------------------------------------------------------------------


 

(b)           provide that the Lessor’s and any other Additional Insured loss
payee’s interests shall not be invalidated by any act or omission or breach of
warranty or misrepresentation of the Lessee or its servants or agents.

 

15.6         In relation to all insurance referred to in Sections 15.1(a) and
15.1(b), such insurance shall provide a waiver by insurers of any right of
subrogation against the Lessor and of any right of contribution from any other
insurance carried by the Lessor.

 

15.7         The Lessee shall, if not previously delivered to the Lessor,
deliver to the Lessor upon request an insurance certificate.

 

15.8         If the Lessee shall fail to keep the Equipment insured in
accordance with the terms of this Section 15 or to produce any policy or
evidence referred to in Section 15.7, the Lessor shall be entitled, at the
expense of the Lessee, to insure the Equipment as aforesaid and the Lessee shall
pay to the Lessor on demand any sums so expended.

 

15.9         [INTENTIONALLY DELETED]

 

15.10       The Lessee shall forthwith notify the Lessor in writing of any
occurrence which gives rise or might reasonably be expected to give rise to a
claim under any such policy of insurance.  The Lessee shall ensure that any
claim under any such policy of insurance is made promptly and shall not settle
any such claim without the prior written consent of the Lessor acting
reasonably.

 

15.11       Subject to Section 15.15, if any of the Equipment becomes a Total
Loss (the “Lost Equipment”), the Lessee shall promptly notify the Lessor of such
loss.  In respect of the Lost Equipment on the day falling thirty (30) days
after the date of Total Loss or if such day is not a Business Day on the
immediately following Business Day (the “Settlement Date”) the Lessee shall pay
to the Lessor an amount equal to the sum of the then-remaining unpaid principal
balance and any Compensating Amount, if applicable, calculated at the Due Date
immediately following the Settlement Date. If payment is made under this
Section 15.11, then Lessor shall immediately i) release all insurance rights
back to the Lessee; ii) transfer all of its right, title and interest in and to
the Lost Equipment to the Lessee; and iii) release the Cash Deposit or
Deposit LC related to the Lost Equipment if not already applied by the Lessor.

 

15.12       Following payment by the Lessee of all amounts due under this
Section 15, the Lessor shall promptly reimburse the Lessee for such amounts to
the extent that it subsequently receives insurance proceeds in respect of the
Lost Equipment.  If the Lessee has not paid all amounts due under this
Section 15 any insurance proceeds received by the Lessor in respect of any Lost
Equipment shall be applied in satisfaction of Lessee’s payment obligations under
this Master Agreement to the extent of such insurance proceeds.

 

15.13       Notwithstanding the Total Loss of any Equipment the Lessee shall pay
or procure payment of any Lease Payments that fall due for payment prior to the
Settlement Date.  Upon payment of all amounts due under this Section 15, the
Lease for the Lost

 

--------------------------------------------------------------------------------


 

Equipment shall terminate, Lessor’s right, title and interest shall revert to
the Lessee, and Lessor shall promptly release any Cash Deposit or Deposit LC
related to the Equipment.

 

15.14       Where not all the Equipment is the subject of a Total Loss, the
amount of each Lease Payment under the Lease applicable to the remaining
Equipment which becomes due after the Settlement Date shall be reduced by an
amount equal to the amount of such Lease Payment multiplied by the result of
dividing the Acquisition Cost of the Lost Equipment by the Acquisition Cost of
all the Equipment subject to such Lease Contract (using, in cases where the
Equipment has been purchased by the Lessor from the Lessee without a Cash
Deposit or Deposit LC, the Lessor’s Share as the Acquisition Cost).  All
obligations of the Lessee under this Master Agreement (other than the obligation
to pay Lease Payment after the Settlement Date in respect of such Lost
Equipment) shall continue in all respects.

 

15.15       If any of the Lost Equipment is to be reinstated (the “Replaceable
Equipment”) the Lessee shall promptly notify the Lessor of that fact and the
Lessee shall procure that title to such Replaceable Equipment is transferred to
the Lessor in accordance with Section 5.  If the Lessor’s Share in respect of
the Replaceable Equipment is greater than the insurance proceeds received in
respect of the Lost Equipment the Lessee shall, on demand, pay the difference to
the Lessor.  Promptly upon replacement of the Replaceable Equipment the Lessee
shall notify the Lessor of the specification, manufacturer, condition and serial
number and/or identification number of such replacement Equipment and such
equipment shall become subject to the terms and conditions of the relevant
Lease.

 

15.16       The Lessee shall be liable promptly to reinstate or repair, at its
own cost, any loss of or damage (not amounting to a Total Loss) to any of the
Equipment from whatsoever cause.  For such purpose, the Lessor shall promptly
reimburse the Lessee for any such cost of the Lessee to the extent that the
Lessor receives insurance proceeds in respect of any such Equipment (other than
the Lost Equipment, in respect of which the provisions of Sections 15.11 and
15.12 shall apply).

 

15.17       Any insurance policy issued to the Lessee or in respect of Equipment
which is subject to a Sub-lease shall reflect the rights and obligations of the
applicable Sub-lessee and the assignment thereof to the Lessor.

 

16.           PURCHASE OPTION

 

(a)           The Lessee may, on the last day of the Lease Period following
payment of all Lease Payments and other amounts due thereunder, purchase all of
the Equipment under the relevant Lease by paying to the Lessor for the Equipment
USD1.00 upon presentation of an invoice for such amount by the Lessor.

 

(b)           Provided that the Lessee has given the Lessor at least thirty (30)
days prior written notice of its intention to do so, the Lessee may, at any time
during the Lease Period, purchase any item of the  Equipment by paying to the
Lessor for the Equipment the Acquisition Cost thereof (using, in cases where the
Equipment has

 

--------------------------------------------------------------------------------


 

been purchased by the Lessor from the Lessee without a Cash Deposit or
Deposit LC, the Lessor’s Share of the Acquisition Cost) less all of the Lease
Payments made by the Lessee for such Equipment to the Lessor, except any amounts
paid under Section 9.4 hereof, and Taxes, provided that where Lessee purchases
Equipment on a date other than a Due Date where the additional amount set forth
at Section 9.4 is calculated in relation to LIBOR, Lessee shall also pay the
Compensating Amount and where such additional amount is calculated by reference
to Lessor’s Fixed Rate, Lessee shall pay the prepayment penalty set forth at
Section 9.4.

 

On receipt of such amount, (i) such title to the Equipment as the Lessor has
shall pass to the Lessee without further transfer or document on an “as is,
where is, with all faults” basis without any condition, representation, warranty
or recourse of any kind whatsoever, express or implied, and (ii) the Cash
Deposit and the Deposit LC, if not applied to the purchase price for the
Equipment, shall be returned to the Lessee.  If any further acts or documents
are required to pass such title the Lessor shall take such actions and execute
such documents and all costs, charges and expenses in connection therewith shall
be borne by the Lessee.

 

17.           DEFAULT AND TERMINATION

 

17.1         Each of the events referred to in this Section 17.1 is an Event of
Default:

 

(a)           the Lessee shall fail to pay any Lease Payment or other sum due
under this Master Agreement in full on its Due Date;

 

(b)           the Lessee shall commit any breach of any other term or condition
of this Master Agreement or any other Lease Document and, if capable of cure or
remedy, the Lessee shall fail to cure or remedy such breach within
thirty (30) days after receipt of notice thereof;

 

(c)           any representation or warranty contained in this Master Agreement
proves to have been incorrect or misleading in any material respect when made or
deemed to be made;

 

(d)           any of the following events:

 

any Sub-lessee is in default under its Sub-lease with the Lessee; or

 

the Lessee or any Sub-lessee is unable or admits in writing its inability to pay
its debts as they fall due; or

 

the Lessee or any Sub-lessee becomes the subject of a bankruptcy or insolvency
proceeding under the Bankruptcy and Insolvency Act (Canada) or has a receiver,
conservator, trustee in bankruptcy, administrator, custodian, assignee for the
benefits of creditors or similar person or entity charged with reorganization or
liquidation of its business appointed for it;

 

--------------------------------------------------------------------------------


 

(e)           any corporate action, legal proceedings or other procedure or step
is taken by Lessee or any Sub-lessee in relation to:

 

the suspension of payments, insolvency, relief, composition of it or its
indebtedness, a moratorium of any indebtedness, winding-up, dissolution,
administration or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise) of the Lessee or any Sub-lessee under the Bankruptcy
and Insolvency Act (Canada) and, in the case of any proceedings instituted
against it (but not instituted by it), the proceedings remain undismissed or
unstayed for a period of sixty (60) days;

 

a composition, stay of proceedings or statutory compromise, assignment or
arrangement with any creditor (or class of creditors) of the Lessee or any
Sub-lessee;

 

the appointment of a trustee in bankruptcy, monitor, liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of the Lessee, any Sub-lessee or any of their respective
assets; or

 

enforcement of any Encumbrance over all or any substantial part of the assets of
the Lessee or any Sub-lessee,

 

or any analogous procedure or step is taken in any jurisdiction other than
Canada;

 

(f)            any governmental authority or other person purporting to be, or
acting as, any governmental authority condemns, nationalises, seizes or
otherwise expropriates all or any substantial part of the property or other
assets of the Lessee or any Sub-lessee or of the Lessee’s or any Sub-lessee’s
share capital or other ownership interests, or assumes custody or control of
such property or other assets or of the business or operations of the Lessee or
implements any regulation or law with respect to the remission of funds
offshore, taxation or any other matter if such action (together with, if
applicable, any prior similar action) would prevent the Lessee or any Sub-lessee
from carrying on its obligations under the Lease Documents, and such
condemnation, nationalisation, seizure, expropriation, assumption, action or
implementation is not withdrawn, rescinded, reversed, or in the case of any such
action with respect to property or assets the same are not replaced with
equivalent property or assets within thirty (30) days;

 

(g)           any event of default under (and as defined in) i) the Senior
Credit Agreement; or ii) the Royal Gold Purchase Agreement; or iii) any other
agreement between the Lessee, or any of its Associates or Affiliates, and the
Arranger, or any of its Associates or Affiliates, has occurred and is continuing
and any indebtedness thereunder shall have been declared due and payable prior
to its stated maturity by reason of such event of default;

 

(h)           any material provision of the Lease Documents shall cease to be in
full force and effect, or Lessee or any Sub-lessee shall so assert;

 

--------------------------------------------------------------------------------


 

(i)            any of the Lessee, or any Sub-lessee or its or their
co-contracting parties to a COCP is in material default thereunder, terminates
the same prior to the expiration of its three (3) year term (and does not
execute a new COCP in form and substance acceptable to the Lessor within
sixty (60) days following such termination) or fails to adhere to and pay for a
manufacturer recommended service, repair, maintenance and reconstruction
guideline in accordance with its responsibilities hereunder, under applicable
law and under an applicable COCP.

 

The Lessor agrees to provide ten (10) days’ prior written notification prior to
taking any remedial action under this Master Agreement or Lease Documents
(except extraordinary remedies including, without limitation, seizure before
judgment and injunctive relief and any other measures necessary to protect and
preserve the Equipment) during which time the Lessee may exercise its purchase
option with respect to the Equipment under Section 16(b) of this Master
Agreement, provided, that the 30-day written notice period contained in that
Section shall be reduced to five (5) days in these circumstances.

 

17.2         Upon the occurrence of any Event of Default which has not been
waived and is continuing the Lessor shall be entitled to give a notice to the
Lessee to terminate:

 

(a)           the lease of the Equipment and the Lessor’s consent to the
Lessee’s and any Sub-lessee’s possession of the Equipment; and

 

(b)           if the Equipment has not been delivered, any obligation of the
Lessor to purchase and lease the Equipment to the Lessee or to enter into Supply
Contracts for any further Equipment.

 

17.3         The Lessee shall be entitled to terminate a Lease and the lease of
all Equipment hereunder at any time during the applicable Lease Period on giving
to the Lessor not less than thirty (30) days’ notice in writing to that effect
by specifying the relevant Lease Contracts and Equipment and paying to the
Lessor the amounts referred to in Sections 17.4(a) below in respect of all
Equipment.

 

17.4         If the Lease of the Equipment terminates pursuant to Section 17.2
or Section 17.3, the Lessee shall, on demand, pay to the Lessor an amount equal
to the aggregate of:

 

(a)           all arrears of Lease Payments together with all other amounts
which are due (but unpaid) pursuant to this Master Agreement and any Lease
Contract together with interest thereon at the Default Rate, if applicable;

 

(b)           an amount in respect of the Equipment which is equal to the
balance of the Price which would be due and payable from the date of such
termination to and including the last day of the Lease Period by effluxion of
time; and

 

(c)           any costs and expenses incurred by the Lessor in locating,
repossessing, recovering or restoring the Equipment, or in insuring,
maintaining, storing and keeping safe the Equipment, in each case, following the
occurrence and during the continuance of an Event of Default.

 

--------------------------------------------------------------------------------


 

Upon payment of such amounts, Lessor shall release applicable Cash Deposits or
Deposit LCs, if any, to the extent not applied to the purchase price of
Equipment, and title to the Equipment shall pass to the Lessee without further
transfer or document on an “as is, where is, with all faults” basis without any
condition, representation, warranty or recourse of any kind whatsoever, express
or implied.

 

17.5         If the Lease of all or part of the Equipment is terminated pursuant
to Section 17 and the Lessor recovers undisputed possession of the same, the
Lessor shall use reasonable commercial efforts to arrange a sale of such
Equipment and, if a sale thereof is arranged and provided the Lessee has
complied with all its obligations under this Master Agreement and paid all
amounts owing hereunder and under the applicable Lease Contracts to the Lessor,
the Lessor shall pay to the Lessee, by way of rebate of Lease Payments for such
Equipment, an amount equal to the Net Proceeds relating to such Equipment,
provided that the aggregate of all amounts payable by the Lessor to the Lessee
by way of rebate of Lease Payments shall not, in any event, exceed an amount
equal to the aggregate of all Lease Payments paid to the Lessor in respect of
such Equipment under this Master Agreement.

 

18.           INDEMNITY; FEES

 

18.1         All risk of loss in or damage to the Equipment shall as between the
Lessor and the Lessee (and without affecting the ownership of such Equipment)
pass to the Lessee when such risk passes from the Seller under the terms of the
relevant Supply Contract.  The Lessee shall arrange and be responsible, at its
own cost, for the delivery of all Equipment, commissioning and testing of the
Equipment and shall indemnify the Lessor on demand from and against the costs
hereof.

 

18.2         [INTENTIONALLY DELETED].

 

18.3         If title to the Equipment has not passed to the Lessee pursuant to
Section 16 and the Equipment is not a Total Loss, the Lessee and the applicable
Sub-lessee(s) shall no longer be in possession of the Equipment with the consent
of the Lessor upon termination of the Lease and the Lessee shall, at its risk
and expense, return the Equipment to the Lessor, together with all books,
manuals, service records, registration and other documents relating to it, at
such address as the Lessor may reasonably require, free and clear of all
Encumbrances and in good working condition (reasonable wear and tear only
excepted), failing which the Lessor and its agents shall be entitled to enter
upon any premises upon which the Equipment is, or is believed to be, located and
remove the Equipment and the Lessee shall indemnify the Lessor against any claim
made in respect of any damage caused by any such removal of the Equipment
pursuant to Section 18.4 below.

 

18.4         The Lessee agrees to indemnify the Lessor, and each member of the
Lessor’s Group and their respective officers, directors, agents and employees
(the “Indemnified Persons”) on demand at all times against each and every
liability (whether civil or criminal), loss, charge, claim, proceeding, damage,
judgment, enforcement penalty, fine, fee, cost (including legal costs) and
expense of whatsoever nature (“Losses”) suffered or incurred

 

--------------------------------------------------------------------------------


 

by or imposed on any Indemnified Person from time to time in connection with
this Master Agreement or any other Lease Document including without limitation
those arising directly or indirectly:

 

(a)           in any manner out of the acquisition, insurance, ownership,
possession, management or operation of the Equipment or the leasing, sub
leasing, removal, transportation, repossession, sale or disposal of them by the
Lessor, or any person acting as the Lessor’s agent, whether attributable to any
defect in the Equipment or the design, manufacture, testing or use of them, or
in relation to any product or strict liability relating to the Equipment;

 

(b)           from any maintenance, repair or overhaul of the Equipment;

 

(c)           the failure of the Lessor to obtain good unencumbered title to any
of the Equipment due to reasons attributable to the Lessee;

 

(d)           any item of the Equipment not being in good working order, of
satisfactory quality, fit for its purpose and in every way satisfactory;

 

(e)           any item of the Equipment being Defective Equipment;

 

(f)            from any infringement or alleged infringement of intellectual
property or other rights due to reasons attributable to the Lessee;

 

(g)           as a consequence of the breach by the Lessee of any of its
obligations under this Master Agreement or any other Lease Document;

 

(h)           with respect to the Acquisition Cost payable under a Supply
Contract after the occurrence of an Event of Default;

 

(i)            from any negative impact on the Environment or violation of any
Environmental Law in respect of the Equipment;

 

(j)            in preventing or attempting to prevent the confiscation, seizure,
taking in execution, requisition, impounding or forfeiture of the Equipment, or
in securing the release of the Equipment or in suing for or recovering any sum
due under this Master Agreement or any other Lease Document or any other
document entered into in connection with or pursuant to this Master Agreement or
any other Lease Document or in preserving or enforcing (or attempting to
preserve or enforce) the Lessor’s rights under this Master Agreement or any
other Lease Document or such other documents referred to above or in lawfully
recovering or attempting to recover possession of any of the Equipment;

 

(k)           in connection with any amendment, supplement or extension of or
the granting of any waiver or consent under this Master Agreement or any other
Lease Document other than any amendment, supplement or extension requested by
the Lessor; or

 

--------------------------------------------------------------------------------


 

(l)            from any unrecoverable Taxes paid or payable by the Lessor under
a Lease Document,

 

other than any Losses suffered or incurred as a result of the Lessor’s gross
negligence, willful misconduct or intentional fault.  If any amounts are due and
payable to the Lessor by the Lessee under Section 18.4, then the Lessor shall
first apply the Bridging LCs and Deposit LCs in satisfaction of such amounts.

 

18.5         If and to the extent that any sums payable to the Lessor by the
Lessee under this Master Agreement by way of indemnity prove to be insufficient,
by reason of Taxation suffered thereon (provided that such Taxation is not
incurred as a result of the Lessor’s overall net income or its capital), for the
Lessor to discharge its relevant liability or to reimburse the Lessor for the
cost incurred by it in discharging such liability, the Lessee shall pay to the
Lessor within ten (10) Business Days after demand is made therefor by the Lessor
together with a certificate from an officer of the Lessor accompanied by
documentation in reasonable detail establishing such additional sum, such
additional sum (after taking into account any Taxation suffered by the Lessor
thereon) as shall be required to indemnify the Lessor in respect of such
insufficiency (but so that there shall be taken into account, in determining
whether any such first-mentioned sums are so insufficient, the amount of any
deduction or other relief, allowance or credit received and retained by the
Lessor in respect of the discharge of such liability and the time at which such
relief, allowance or credit is utilised by the Lessor).

 

18.6         The Lessee shall pay to the Lessor a fee in US Dollars computed at
the rate of 0.40% per annum on the Available Facilities.  This commitment fee is
payable quarterly in arrears during the Utilisation Period for each of the
Tranche A Facility, the Tranche B Facility and the Tranche C Facility, and on
the last day of the applicable Utilisation Period and, if all the Leases are
terminated prior to the end of the applicable Utilisation Period, on the date of
termination of this Master Agreement and such Leases.

 

18.7         The Lessee shall pay to the Arranger an arrangement fee (the
“Arrangement Fee”), the amount of such Arrangement Fee shall be in an amount
agreed to in writing by Lessor and Lesse. A non-refundable work fee of USD50,000
previously paid by the Lessee to the Lessor shall be deducted from that portion
of the payment of the arrangement fee due upon execution of this Master
Agreement.

 

18.8         The Lessee shall promptly, on demand, pay the Lessor the amount of
all costs and expenses (including legal fees) reasonably incurred by the Lessor
in connection with the negotiation, preparation and execution of:

 

(a)           this Master Agreement, any other Lease Document and any other
documents referred to in this Master Agreement; and

 

(b)           any other Lease Documents executed after the date of this Master
Agreement,

 

provided that the amount of such costs and expenses in any fiscal quarter other
than legal costs and expenses and those related to the Independent Engineer
shall not exceed USD10,000 without the prior written consent of the Lessee.

 

--------------------------------------------------------------------------------


 

18.9         The indemnities above shall survive the execution of this Master
Agreement and, by means of executing a future Utilisation Notice and/or Lease
Contract, shall be repeated on each Utilisation Date and on each date a Lease
Contract is entered into, with reference to the facts and circumstances existing
at that time.

 

19.           RIGHTS AND WAIVER

 

19.1         No right or remedy conferred upon the Lessor by this Master
Agreement shall be exclusive of any right or remedy provided by law, and all
rights and remedies conferred upon the Lessor by this Master Agreement or any
other Lease Document shall be cumulative with, and in addition to, its rights
under general law and, in particular, shall be without prejudice to the Lessor’s
rights to claim damages.

 

19.2         No failure to exercise, nor any delay in exercising, on the part of
the Lessor, any right or remedy under this Master Agreement or any other Lease
Document shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy.  The rights and remedies provided in this Master
Agreement or any other Lease Document Lease Document are cumulative and not
exclusive of any rights or remedies provided by law.

 

20.           FURTHER ASSURANCE AND POWER OF ATTORNEY

 

20.1         Further Assurance

 

The Lessee at its own expense shall, and shall use all commercially reasonable
efforts to procure that third parties shall, execute and sign such documents and
do such acts and things as the Lessor shall reasonably request in order to carry
out the intended purpose of this Master Agreement or to establish, perfect,
preserve or enforce the Lessor’s rights under this Master Agreement.

 

20.2         Power of Attorney

 

The Lessee irrevocably and by way of security appoints each of:

 

(a)           the Lessor; and

 

(b)           any person nominated for that purpose in writing by an officer of
the Lessor,

 

severally as its attorney and in its name, and on its behalf and as its act and
deed and in such manner as the attorney may think fit, to sign, execute, seal,
deliver and do all deeds, instruments, acts and things which it is required to
do under Sections 6 or 7 where the Lessee has failed for a period of three
(3) days to comply with a request for the Lessor to undertake such acts.  The
Lessee agrees, promptly on the request of the Lessor, to ratify and confirm all
deeds, instruments, acts and things signed, executed, sealed, delivered and done
under that appointment.

 

--------------------------------------------------------------------------------


 

21.           FORCE MAJEURE

 

Except for an obligation to pay a sum of money, a party shall not be liable for
failure to comply with its obligations under the Master Agreement or any Lease
Contract due to an act of God or event of force majeure (collectively or
individually hereafter “Force Majeure”).  The party affected by Force Majeure
shall promptly give written notice to the other party of the event of Force
Majeure stating therein the nature of the event, the obligations affected, the
reasons and expected duration of any suspension of performance and the
anticipated date of termination of the event of Force Majeure.  The affected
party shall use all reasonable diligence to remedy the event of Force Majeure as
quickly as possible and shall reassume compliance with its obligations as soon
as reasonably possible upon termination of the event of Force Majeure.

 

22.           NOTICES

 

22.1         Method

 

Each communication to be made hereunder shall be made in writing in English and
shall be made by any method permitted under applicable law.

 

22.2         Delivery

 

Any communication or document to be made or delivered by one party to another
pursuant to this Master Agreement shall (unless the one has by fifteen (15)
days’ written notice to the other specified another address) be made or
delivered to that other party at the respective address given in Section 22.3.

 

22.3         Addresses

 

The addresses referred to above are:

 

(a)           Lessor:

 

Caterpillar Financial Services Limited

 

 

700 Dorval Drive

 

 

Suite 705

 

 

Oakville, Ontario L6K 3V3

 

 

 

 

 

Attention:

David Brooks, President

 

 

Fax:

905 849 3601

 

 

Email:

Dave.Brooks@cat.com

 

 

 

 

 

With copy to:

 

 

Caterpillar Financial Services Corporation

 

 

2120 West End Avenue

 

 

Nashville, TN 37203

 

 

 

--------------------------------------------------------------------------------


 

Attention:

 

Leslie Zmugg, Senior Corporate Counsel

Fax:

 

615-341-8567

Email:

 

leslie.zmugg@cat.com

 

(b)                                 Lessee and Sub-lessee:

 

Thompson Creek Metals Company Inc.

-and-

Terrane Metals Corp.

26 West Dry Creek Circle, Suite 810

Littleton, CO  80120

Attention:  Chief Financial Officer

Fax: (303) 762-3507

Telephone: (303) 761-8801

 

with a copy to the General Counsel at the same coordinates.

 

22.4                           Deemed Receipt

 

Any notice so given shall be deemed to have been received upon actual receipt,
it not being necessary that actual receipt by the party to whose attention the
notice is directed receive same but only that the Lessor or Lessee receive it.

 

23.                                 SEVERANCE

 

If at any time any provision of this Master Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law of any jurisdiction,
neither the validity, legality and enforceability of the remaining provisions of
this Master Agreement nor the validity, legality and enforceability of those
provisions under the law of other jurisdictions shall be affected or impaired
thereby and any such invalid, illegal or unenforceable provision shall, with the
agreement of the Lessee and the Lessor, be substituted with a valid, legal and
enforceable provision that most closely reflects the spirit and economic intent
of this Master Agreement.

 

24.                                 NON-WAIVER

 

No failure by the Lessor to exercise and no delay by the Lessor in exercising
any right, power or privilege under this Master Agreement shall operate as a
waiver thereof nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies provided in this
Master Agreement are cumulative and not exclusive of any rights or remedies
provided by law.

 

25.                                 SUCCESSORS

 

25.1                           The agreement evidenced by this Master Agreement
and each other Lease Document shall enure to the benefit of the Lessor and its
successors and assigns from time to time including, without limitation, any
entity with which the Lessor may merge or amalgamate

 

--------------------------------------------------------------------------------


 

or by which it may be absorbed or to which it may transfer all or any part of
its undertaking or assets, and any change in the Lessor’s constitution or any
such merger, amalgamation, absorption or transfer shall not prejudice or affect
its rights under this Master Agreement or any other Lease Document in any
respect.

 

25.2                           The consent of the Lessee is required for an
assignment or transfer of the Lessor’s rights, benefits or obligations under
this Master Agreement and each other Lease Document unless the assignment or
transfer is (i) permitted pursuant to Section 25.1; or (ii) made at any time
when a Default has occurred and is continuing.  Lessor may also grant
assignments of or participations in the Facilities with the prior written
consent of the Lessee, not to be unreasonably withheld or delayed, at any time
prior to the occurrence and continuance of a Default hereunder or under a Lease
Document, the Lessee’s consent being deemed to have been given, unless expressly
refused, ten (10) Business Days after the Lessor’s request.  No such syndication
of the sale of the participation rights shall diminish the Lessor’s commitment
to the Lessee under this Master Agreement or the Lease Documents.

 

25.3                           The Lessee may not assign or transfer any of its
rights, benefits or obligations under this Master Agreement or any other Lease
Document other than pursuant to a Sub-lease.

 

26.                                 CONFIDENTIALITY

 

(a)                                  Lessor agrees to keep confidential the
terms of this Master Agreement and all non-public information provided to it by
Lessee or any Sub-lessee pursuant to or in connection with this Master
Agreement; provided that nothing herein shall prevent the Lessor from disclosing
any such information (i) subject to an agreement to comply with the provisions
of this Section, to any actual or prospective assignee or participant (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such information and agree to keep such information
confidential pursuant to the terms hereof), (ii) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential pursuant to the terms hereof,
and Lessor shall be responsible for any breach hereof by an such persons),
(iii) upon the request or demand of any governmental authority, (iv) in response
to any order of any court or other governmental authority or as may otherwise be
required pursuant to applicable laws or the rules of any stock exchange, (v) if
requested or required to do so in connection with any litigation or similar
proceeding, (vi) that has been publicly disclosed other than by Lessor or any of
the persons to whom it discloses pursuant to subsection (ii) above in breach
hereof, or (vii) if agreed by the Lessee in its sole discretion, to any other
person or entity;

 

(b)                                 Each of Lessee and any Sub-lessee hereby
agrees to keep confidential the terms of this Master Agreement; provided that
nothing herein shall prevent Lessee or any Sub-lessee from making any disclosure
any such information (i) to its employees,

 

--------------------------------------------------------------------------------


 

directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential pursuant to the
terms hereof, and Lessor shall be responsible for any breach hereof by an such
persons), (ii) upon the request or demand of any governmental authority,
(iii) in response to any order of any court or other governmental authority or
as may otherwise be required pursuant to applicable laws or the rules of any
stock exchange, (iv) if requested or required to do so in connection with any
litigation or similar proceeding, (v) that has been publicly disclosed other
than by Lessor or any of the persons to whom it discloses pursuant to subsection
(ii) above in breach hereof, or (vi) if agreed by the Lessor in its sole
discretion, to any other person or entity;

 

(c)                                  Lessor acknowledges that the Lessee will be
required to file this Master Agreement on EDGAR and SEDAR in order to comply
with applicable laws and Lessee will make redactions, if any, that it is
permitted to make to the version of this Master Agreement to be filed on EDGAR
pursuant to applicable laws;

 

(d)                                 Notwithstanding the foregoing, (i) the
Lessee or any Sub-lessee shall notify the Lessor of any request or demand by any
governmental authority, court or similar body received by the Lessee or the
applicable Sub-lessee prior to any disclosure of the terms hereof; and
(ii) unless prohibited by the terms of such request or demand, the Lessee or the
applicable Sub-Lessee shall reasonably cooperate with any attempt by the Lessor
to obtain an appropriate protective order; provided, that neither the Lessee nor
the applicable Sub-lessee shall have any obligation to comply with this
Section 26(d)(ii) if it reasonably determines that such compliance could result
in any damage to either the Lessee or the applicable Sub-lessee;

 

(e)                                  Notwithstanding the foregoing, (i) the
Lessor shall notify the Lessee or any Sub-lessee of any request or demand by any
governmental authority, court or similar body received by the Lessor prior to
any disclosure of the terms hereof; and (ii) unless prohibited by the terms of
such request or demand, the Lessor shall reasonably cooperate with any attempt
by the Lessee or such Sub-lessee to obtain an appropriate protective order;
provided, that the Lessor shall not have any obligation to comply with this
Section 26(e)(ii) if it reasonably determines that such compliance could result
in any damage to it.

 

27.                                 CURRENCY

 

Lessee shall make all Lease Payments hereunder in US Dollars. Where Equipment is
invoiced to the Lessor under a Supply Contract in Canadian Dollars, Lessee bears
the risk of currency exchange rate fluctuations from Canadian Dollars to
US Dollars between the time of Seller’s invoice and the time of Lessor’s payment
of a Utilisation Notice hereunder in US Dollars.

 

--------------------------------------------------------------------------------


 

28.                                 JUDGMENT CURRENCY

 

If a judgment is rendered against the Lessee or the Sub-lessee for an amount
owed hereunder in a currency (“Other Currency”) other than USD, the Lessee or
Sub-lessee will pay, if applicable, at the date of payment of the judgment, an
additional amount equal to the excess of (i) the said amount owed under this
Master Agreement in USD, expressed in the Other Currency as at the date of
payment of the judgment, over (ii) the amount of the judgment; of (A) the amount
of the judgment is in excess of (B) the said amount owed under this Master
Agreement in USD, expressed in the Other Currency as at the date of the payment
of the judgment, then the Lessor agrees to pay such excess to the Lessee on the
date of payment of the judgment.  For the purposes of obtaining the judgment and
making the calculation referred to in the prior sentence, the exchange rate will
be the spot rate at which the Lessor, on the relevant date, may in New York,
London, Toronto or Vancouver, at its option, sell USD to obtain the other
currency. Any additional amount owed under this Section will constitute a cause
of action distinct from the cause of action which gave rise to the judgment, and
said judgment shall not constitute res judicata in that respect.

 

29.                                 COUNTERPARTS

 

This Master Agreement may be executed in a number of counterparts and by
different parties hereto or separate counterparts each of which when executed
and delivered shall constitute an original but all counterparts together
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Master Agreement by electronic or facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

30.                                 ENTIRE AGREEMENT

 

In relation to the leasing of any Equipment this Master Agreement and the
relevant Lease Documents constitute the entire agreement between the parties in
relation to such Equipment. They supersede any previous agreement between the
parties in relation to such Equipment.

 

31.                                 GOVERNING LAW

 

This Master Agreement and each Lease shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

 

32.                                 ENFORCEMENT

 

32.1                           Jurisdiction

 

The courts of the Province of British Columbia have non-exclusive jurisdiction
to settle any dispute arising out of or in connection with this Master Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement) (a “Dispute”).

 

--------------------------------------------------------------------------------


 

32.2                           The Lessee and the Lessor agree that the courts
of the Province of British Columbia are the most appropriate and convenient
courts to settle Disputes and accordingly neither party shall argue to the
contrary.

 

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Master Agreement as of
the date and at the place hereinabove mentioned.

 

 

CATERPILLAR FINANCIAL SERVICES LIMITED

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

Per:

/s/ C. David Brooks

 

Per:

/s/ Pamela Saxton

 

C. David Brooks

 

 

Pamela Saxton, Chief Financial Officer

 

President

 

 

 

 

 

 

Per:

 

 

 

 

 

 

 

 

 

 

 

TERRANE METALS CORP.

 

 

 

 

 

 

 

 

 

 

Per:

/s/ Pamela Saxton

 

 

 

Pamela Saxton, Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------